Exhibit 10.2
EXECUTION VERSION
LOAN AND SECURITY AGREEMENT
This LOAN AND SECURITY AGREEMENT dated as of July 31, 2020 (the "Agreement"), is
executed by and between AQUABOUNTY FARMS INDIANA LLC, a Delaware limited
liability company (the "Borrower"), whose principal office address is 2 Mill and
Main Place, Suite 395, Maynard, MA 01754, and FIRST FARMERS BANK AND TRUST (the
"Bank"), whose address is 123 N. Jefferson Street, Converse, Indiana 46919.
In consideration of the mutual agreements herein contained, the Borrower and the
Bank hereby agree as follows:
1.DEFINITIONS.
1.1 Defined Terms. For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.
"Account", "Chattel Paper", "Commercial Tort Claims", "Deposit Accounts",
"Documents", "Electronic Chattel Paper", "Equipment", "Fixtures", "General
Intangibles", "Goods", "Instruments", "Inventory", "Investment Property",
"Letter-of-Credit Right", "Payment Intangibles", "Proceeds", "Security",
"Security Certificate", and "Supporting Obligations" shall have the respective
meanings assigned to such terms in the UCC.
"Bankruptcy Code" shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.
"Borrower" shall have the meaning set forth in the first paragraph of this
Agreement.
"Business Day" shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Indianapolis, Indiana.
"Capital Lease" shall mean, as to any Person, a lease by such Person, as lessee,
of any interest in any kind of property or asset, whether real, personal or
mixed, or tangible or intangible, that is, in accordance with GAAP, recorded as
a "capital lease" on the financial statements of such Person.
"Capital Securities" shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person's capital, whether now outstanding or
issued or acquired after the Closing Date, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
"Capitalized Lease Obligations" shall mean, as to any Person, all rental
obligations of such Person, as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person, in accordance with GAAP.
"Change in Control" shall mean an event or series of events by which:
I\15453359.12

--------------------------------------------------------------------------------



(a) except as expressly permitted under the terms of this Agreement, Borrower
consolidates with or merges into another Person or conveys, transfers or leases
all or substantially all of its property to any Person in one or a series of
transactions, or any Person consolidates or merges into Borrower, in either
event pursuant to a transaction in which the outstanding Capital Securities of
Borrower are reclassified or changed into or exchanged for cash, securities or
other property;
(b) except as otherwise expressly permitted under the terms of this Agreement,
Borrower shall cease to own and control, directly or indirectly, all of the
economic and voting rights associated with all of the outstanding Capital
Securities of each of Borrower's Domestic Subsidiaries; or
(c) except as otherwise expressly permitted under the terms of this Agreement, a
Domestic Subsidiary of Borrower shall cease to own and control, directly or
indirectly, all of the economic and voting rights associated with all of the
outstanding Capital Securities or membership interests of each Domestic
Subsidiary of a Domestic Subsidiary of Borrower.
"Closing Date" shall mean the date on which all of the Bank's conditions
precedent to the Loan (including without limitation those described in Article 3
below) have been satisfied or waived in writing by the Bank.
"Collateral" shall have the meaning set forth in Section 6.1 hereof.
"Collateral Access Agreement" means an agreement in form and substance
reasonably satisfactory to the Bank pursuant to which a mortgagee or lessor of
real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
the Borrower, acknowledges the Liens of the Bank and waives any Liens held by
such Person on such property, and, in the case of any such agreement with a
mortgagee or lessor, permits the Bank reasonable access to and use of such real
property following the occurrence and during the continuance of an Event of
Default to assemble, complete and sell any Collateral stored or otherwise
located thereon.
"Commodity Exchange Act" shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Current Ratio" means, on any date, the ratio of (a) current assets of the
Borrower and its Subsidiaries on such date to (b) current liabilities of the
Borrower and its Subsidiaries on such date, all determined on a consolidated
basis in accordance with GAAP.
"Debt Service Coverage Ratio" means, with respect to Borrower and its
Subsidiaries, at any time for the period measured, determined in accordance with
GAAP, the ratio of (i) the sum of Borrower's and its Subsidiaries' net income
before taxes and amortization, plus depreciation and interest, to (ii) the sum
of interest expense and principal payments on Indebtedness that were paid or
were due and payable for during such period.
2
I\15453359.12

--------------------------------------------------------------------------------



"Debt to Equity Ratio" for any period means the ratio of (a) the total
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis, to
(b) the equity of the holders of any Capital Securities of Borrower and its
Subsidiaries.
"Default Rate" shall mean a per annum rate of interest equal to the Interest
Rate plus four percent (4.00%).
"Designated Person" shall mean a Person designated by the Borrower in writing to
the Bank and reasonably acceptable to the Bank, until such designation has been
revoked in writing by the Borrower to the Bank and a substituted Designated
Person, reasonably acceptable to the Bank, has been similarly designated by the
Borrower.
"Domestic Subsidiary" shall mean any Subsidiary which is (a) directly owned by a
Borrower and/or another Domestic Subsidiary and (b) organized under the laws of
the United States or any political subdivision of the United States.
"EBIT" shall mean, for any period, determined for the Borrower and its
Subsidiaries on a consolidated basis, the sum of the following, all determined
in accordance with GAAP and without duplication:
(a) the net income (or net loss) after loss reserves for such period;
plus (b) to the extent included in determining such net income, the sum of the
following for such period: (i) Interest Expense, (ii) foreign, federal, state
and local taxes paid in cash and paid on, or measured by, income or capital,
including franchise or similar taxes, (iii) any non-cash impairment charges and
other non-cash charges or losses, (iv) non-cash employee compensation expense
and other non-cash expenses, (v) losses and expenses covered by insurance or an
indemnification provision acceptable to the Bank in its reasonable discretion,
in an aggregate amount not to exceed 10% of EBIT in any twelve-month period for
purposes of this calculation, (vi) the total of all charges to earnings which
constitute purchase accounting adjustments (vii) any extraordinary charge or
loss, (viii) any net unrealized loss (after any offset) resulting from currency
translation losses related to currency remeasurements of Indebtedness (excluding
intercompany indebtedness), including any net loss resulting from obligations
under hedging agreements for currency exchange risk, and any foreign currency
translation losses;
minus (c) to the extent included in determining such net income, the sum of the
following for such period: (i) all extraordinary gains, and (iii) any cash
expenditure in respect of any reserves or other non-cash items added back to
EBIT in a prior period.
Except as set forth in Section 1.2, the Borrower shall not make any calculation
of EBIT on a pro forma basis for purposes of this Agreement without the Bank's
prior written consent (not to be unreasonably withheld or delayed), which may be
made subject to additional diligence or reporting, all in the Bank's reasonable
discretion.
"Employee Plan" includes any pension, stock bonus, employee stock ownership
plan, retirement, disability, medical, dental or other health plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation
3
I\15453359.12

--------------------------------------------------------------------------------



benefit plan, severance plan or other employee benefit plan or arrangement,
including, without limitation, those pension, profit-sharing and retirement
plans of the Borrower described from time to time in the financial statements of
the Borrower and any pension plan, welfare plan, Defined Benefit Pension Plans
(as defined in ERISA) or any multi-employer plan, maintained or administered by
Borrower or to which Borrower is a party or may have any liability or by which
Borrower is bound.
“Environmental Indemnity Agreement” shall mean that certain Environmental
Indemnity Agreement dated as of even date herewith by and among Borrower,
Secured Guarantor, and Bank.
"Environmental Laws" shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, Hazardous Materials, or employee health
and safety, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986 (42 U.S.C. § 9601, et seq.); the
Resource Conservation and Recovery Act, 42 U.S.0 § 6901 et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976,
as amended by the Solid and Hazardous Waste Amendments of 1984 (42 U.S.C. §
6901, et seq.); the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et
seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976, as amended by the Solid and
Hazardous Waste Amendments of 1984 (42 U.S.C. § 6901, et seq.); the National
Environmental Policy Act of 1970 (42 U.S.C. § 4321, et seq.), the Rivers and
Harbors Act of 1899 (33 U.S.C. § 401, et seq.), the Endangered Species Act of
1973, as amended (16 U.S.C. §1531, et seq.); the Safe Drinking Water Act, 42
U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.;
the Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; Title 13
of the Indiana Code; and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower directly or indirectly resulting from
or based upon (a) any violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
4
I\15453359.12

--------------------------------------------------------------------------------



"Event of Default" shall mean any of the events or conditions set forth in
Article 10 hereof.
"Excluded Assets" shall mean, with respect to any Person, (i) any asset that is
not permitted to be pledged by applicable law, and (ii) any Excluded Contract
but in each case, only so long as (a) such Excluded Contract specifically
prohibits the grant of a security interest as provided in this Agreement and the
Loan Documents in Borrower's or any Domestic Subsidiary's right, title and
interest in such Excluded Contract, and (b) upon the termination of such
contractual prohibition (howsoever arising), the Collateral shall be deemed to
immediately include any such formerly excluded property, right or interest.
"Excluded Contract" shall mean any contract or agreement entered into by
Borrower or any Domestic Subsidiary in the ordinary course of business, which is
in full force and effect as of the Closing Date, if pursuant to such contract or
agreement the grant by Borrower or a Domestic Subsidiary of a security interest
in Borrower's or any Domestic Subsidiary's right, title and interest in such
contract or agreement shall result in an effective default under such contract
or agreement pursuant to an enforceable provision of such contract or agreement
(other than to the extent that any such enforceable contractual provision would
be rendered ineffective pursuant to applicable law or Sections 9-406, 9-407,
9-408 or 9-409 of the Code).
"Excluded Swap Obligations" shall mean with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor's failure for any reason to constitute an "eligible contract
participant" as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.
"Fiscal Quarter" shall mean a fiscal quarter of a Fiscal Year.
"Fiscal Year" shall mean the fiscal year of Borrower, which period shall be the
12-month period ending on December 31 of each year.
"Fixed Charge Coverage Ratio" shall mean, for any period, for the Borrower and
its Subsidiaries (on a consolidated basis and determined in accordance with
GAAP, without duplication) for the twelve-months ending on the last day of such
period, the ratio of: (a) EBIT minus (i) foreign, federal, state and local taxes
actually paid during such period, plus (ii) Fixed Charges during such period, to
(b) the sum of the Fixed Charges. The Fixed Charge Coverage Ratio shall be
calculated without including any multiple in the denominator, on a trailing
twelve-month basis ending on the last day of the relevant period.
"Fixed Charges" means, for any period, (i) principal amounts paid or scheduled
to be paid on Indebtedness during such period, (ii) plus Interest Expense paid
in cash or scheduled to be
5
I\15453359.12

--------------------------------------------------------------------------------



paid during such period, (iii) plus business taxes paid or scheduled to be paid
during such period, (iv) plus insurance paid or scheduled to be paid during such
period, plus (v) amounts paid or payable for such period with respect to Capital
Lease Obligations.
"GAAP" shall mean generally accepted accounting principles in effect from time
to time in the United States of America, consistently applied.
"Guarantors" or "Guarantor" means Secured Guarantor and Unsecured Guarantor.
"Guarantor Security Agreement" means that certain Guarantor Security Agreement
dated as of even date herewith by and between Secured Guarantor and Bank which
secures Borrower's obligations under this Agreement with certain collateral
owned by Secured Guarantor, as further described therein.
"Guaranties" means collectively, the Secured Guaranty Agreement and the Guaranty
Agreement.
"Guaranty Agreement" means that certain Unconditional and Continuing Guaranty
Agreement by and between AquaBounty Farms, Inc., a Delaware corporation, and
Lender.
"Hazardous Materials" shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of "hazardous substances",
"hazardous waste", "hazardous materials", "extremely hazardous substances",
"restricted hazardous waste", "toxic substances", "toxic pollutants",
"contaminants", "pollutants" or words of similar import, under any applicable
Environmental Law; and (c) any other chemical, material or substance, the
exposure to, or release of which is prohibited, limited or regulated by any
governmental authority.
"Indebtedness" shall mean, without duplication, (a) all indebtedness (including
principal, interest, fees and charges) of a Person for borrowed money or for the
deferred purchase price of property or services (other than deferred
compensation or earnout obligations not due and payable), (b) all indebtedness
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided, however, if such Person
has not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property subject to such Lien), (c) the aggregate amount of all
Capitalized Lease Obligations of such Person, (d) all guaranteed indebtedness of
such Person, (e) all obligations under any Interest Rate Agreements, and (f) all
monetary obligations of such Person under (i) a so-called synthetic, off-balance
sheet or tax retention lease, or (ii) an agreement for the use or possession of
property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment). Notwithstanding the foregoing, Indebtedness shall not include trade
payables and accrued expenses incurred by such Person in accordance with
customary practices and in the ordinary course of business of such Person.
6
I\15453359.12

--------------------------------------------------------------------------------



"Indemnified Party" and "Indemnified Parties" shall mean, respectively, each of
the Bank and any parent corporations, affiliated corporations or subsidiaries of
the Bank, and each of their respective officers, directors, employees, attorneys
and agents, and all of such parties and entities.
"Interest Expense" shall mean for any period the total interest expense of the
Borrower and its Subsidiaries for such period, whether paid or accrued
(including the interest component of Capital Leases, commitment and letter of
credit fees), and net payments (if any) pursuant to Interest Rate Agreements.
"Interest Rate" shall mean the rate of interest per annum on U.S. Treasury Notes
having a maturity of five (5) years as shown in the 5 year listing in the column
under the heading "Treasury Constant Maturities" for the date closest to the
Closing Date, of the Federal Reserve statistical release FORM H 15 which has
been most recently published, plus five percent (5.0%); provided that, upon the
fifth anniversary of the Closing Date, the rate of interest shall be the
interest rate per annum on U.S. Treasury Notes having a maturity of five (5)
years as shown in the 5 year listing in the column under the heading "Treasury
Constant Maturities" for the date closest to the date that is the fifth
anniversary of the Closing Date, plus five percent (5%) and shall be fixed at
this rate for the remainder of the term of the Term Loan.
"Interest Rate Agreements" shall mean any interest rate protection agreement,
interest rate swap or other interest rate hedge arrangement (other than any
interest rate cap or other similar agreement or arrangement pursuant to which
the Borrower has no credit exposure to the Bank) to or under which Borrower is a
party or beneficiary.
"Liabilities" shall mean at all times all liabilities of a Person that would be
shown as such on a balance sheet of such Person.
"Lien" shall mean any mortgage, pledge, hypothecation, judgment lien or similar
legal process, title retention lien, or other lien or security interest,
including, without limitation, the interest of a vendor under any conditional
sale or other title retention agreement and the interest of a lessor under a
lease of any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible, by such Person as lessee that is, or should
be, a Capital Lease on the balance sheet of the Borrower.
"Loan" shall mean the Term Loan and all other loans made by the Bank to
Borrower, under and pursuant to this Agreement.
"Loan Documents" shall mean this Agreement, the Environmental Indemnity
Agreement, the Guaranties, the Guarantor Security Agreement, the Mortgage, the
Term Note, the documents relating to the Bank's Lien on the Collateral and all
documents, instruments and agreements delivered in connection with the
foregoing.
"Maturity Date" shall mean October 1, 2028.
"Mortgage" shall mean that certain Mortgage, Assignment of Rents and Leases,
Security Agreement, Fixture Filing and Financing Statement encumbering the Real
Property executed by Secured Guarantor and dated as of even date herewith and
delivered to the Bank.
7
I\15453359.12

--------------------------------------------------------------------------------



"Obligations" shall mean the Loan, as evidenced by the Term Note, all interest
accrued thereon, any fees due the Bank hereunder, any expenses incurred by the
Bank hereunder (including without limitation reasonable expenses of legal
counsel to the Bank) and any and all other liabilities and obligations of
Borrower (and of any partnership in which Borrower is or may be a partner) to
the Bank, howsoever created, arising or evidenced, and howsoever owned, held or
acquired, whether now or hereafter existing, whether now due or to become due,
direct or indirect, absolute or contingent, and whether several, joint or joint
and several, including, but not limited to, any Interest Rate Agreements and any
treasury management accounts; provided, however, that the term "Obligations"
shall not include any Excluded Swap Obligations.
"Obligor" shall mean Borrower, any Guarantor, any other guarantor, accommodation
endorser, third party pledgor, or any other party liable with respect to the
Obligations.
"Permitted Asset Disposition" means the disposition of any assets in an amount
not to exceed $20,000.
"Permitted Indebtedness" shall mean any Indebtedness permitted by Section 8.1
below.
"Permitted Investments" means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the U.S.
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the U.S.), in each case maturing within one year from the
date of acquisition thereof.
"Permitted Liens" shall mean those Liens described in Section 8.2.
"Person" shall mean any individual, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity.
"Pro Forma Basis" shall mean prepared on a pro forma basis reasonably
satisfactory to the Bank.
"Rate Management Obligations" shall mean Obligations arising under any Interest
Rate Agreement.
"Real Property" shall mean the land and improvements constructed thereon and all
easements and appurtenances thereto located at 11550 E Gregory Road, Albany,
Indiana 47320.
"Regulatory Change" shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office.
"Secured Guarantor" means AquaBounty Technologies, Inc., a Delaware corporation.
"Secured Guaranty Agreement" means that certain Unconditional and Continuing
Secured Guaranty Agreement by and between Secured Guarantor and Lender.
8
I\15453359.12

--------------------------------------------------------------------------------



"Subsidiary" shall mean, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities at least 50% of the
ordinary voting power for the election of directors or other managers of such
corporation, partnership, limited liability company or other entity. Unless the
context otherwise requires, in the case of the Borrower, each reference to
Subsidiaries herein shall be a reference to all Domestic Subsidiaries and all
Subsidiaries other than Domestic Subsidiaries of the Borrower.
"Swap Obligations" shall mean any Rate Management Obligation that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act, as
amended from time to time.
"Term Loan" the direct advance made by the Bank to the Borrower under and
pursuant to this Agreement, as set forth in Section 2.1 of this Agreement.
"Term Loan Commitment" shall mean Four Million and 00/100 Dollars
($4,000,000.00).
"Term Note" shall have the meanings set forth in Section 4.1 hereof.
"UCC" shall mean the Uniform Commercial Code in effect in Indiana from time to
time.
"Unsecured Guarantor" means AquaBounty Farms, Inc., a Delaware corporation.
1.2 Accounting Terms. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to the Bank pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
consistent with the preparation of the financial statements of the Borrower and
Guarantors prior to the date of this Agreement. If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in a
material change in the method of accounting in the financial statements required
to be furnished to the Bank hereunder, the parties hereto agree to enter into
good faith negotiations to amend such provisions so as equitably to reflect such
changes to the end that the criteria for evaluating the financial condition and
performance of the Borrower and Guarantors will be the same after such changes
as they were before such changes.
1.3 Other Terms Defined in UCC. All other capitalized words and phrases used
herein and not otherwise specifically defined shall have the respective meanings
assigned to such terms in the UCC, as amended from time to time, to the extent
the same are used or defined therein.
1.4 Other Definitional Provisions; Construction. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa, and in particular the word
"Borrower" shall be so construed. The words "hereof", "herein" and "hereunder"
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
references
9
I\15453359.12

--------------------------------------------------------------------------------



to Article, Section, Subsection, Annex, Schedule, Exhibit and like references
are references to this Agreement unless otherwise specified. An Event of Default
shall "continue" or be "continuing" until such Event of Default has been cured
or waived in accordance with Section 12.3 hereof. References in this Agreement
to any party shall include such party's successors and permitted assigns. To the
extent any of the provisions of the other Loan Documents are inconsistent with
the terms of this Loan Agreement, the provisions of this Loan Agreement shall
govern.
2.COMMITMENT OF THE BANK.
2.1 Term Loan.
(a) Term Loan Commitment. Subject to the terms and conditions of this Agreement
and the other Loan Documents, and in reliance upon the representations and
warranties of the Borrower set forth herein and in the other Loan Documents, the
Bank agrees to make the Term Loan in the amount of the Term Loan Commitment. The
Term Loan shall be available to the Borrower in a single principal advance. The
Term Loan shall be used by the Borrower for the purpose of performing equipment
upgrades, purchasing equipment and other improvements to the Real Property. The
Term Loan may be prepaid in whole or in part, subject to the terms of Section
2.1(d), but shall be due in full on the Maturity Date, unless the credit
extended under the Term Loan is otherwise terminated or extended as provided in
this Agreement.
(b) Interest Rate; Late Payments; Default Rate.
(i) Except as otherwise provided in this Section, the principal amount of the
Term Loan outstanding from time to time shall bear interest at the Interest
Rate.
(ii) If any principal, interest or any other sums due under the Loan Documents
is not paid by Borrower within ten (10) days after the date due (other than the
outstanding principal amount of the Loan due on the Maturity Date and/or in the
event that the Loan is accelerated by Bank pursuant to the terms and conditions
of the Loan Documents), or, for payment of the outstanding principal amount of
the Loan due on the Maturity Date or immediately after acceleration, within
fifteen (15) days of such Maturity Date or acceleration, Borrower shall pay to
Bank upon demand an amount equal to the lesser of two percent (2%) of such
unpaid sum or the maximum amount permitted by applicable law, not to exceed
$1,000, in order to defray the expense incurred by Bank in handling and
processing such delinquent payment and to compensate Bank for the loss of the
use of such delinquent payment; provided that the minimum amount of the late
charge shall be $50. Any such late payment shall be secured by the Loan
Documents to the extent permitted by applicable law.
(iii) The late payment charge will apply individually to all payments past due
and will be accessed no more than one (1) time to each late payment. This
provision will not be deemed to excuse a late payment or be deemed a
10
I\15453359.12

--------------------------------------------------------------------------------



waiver of any other rights Bank may have including the right to declare the
entire unpaid principal and/or interest immediately due and payable. Borrower
agree that the late payment charge is a provision for liquidated damages and
represents a fair and reasonable estimate of the damages Bank will incur by
reason of the late payment considering all circumstances known to Borrower and
Bank on the Closing Date. Borrower further agrees that proof of actual damages
will be difficult or impossible to ascertain.
(iv) In addition to the late payment charge, any amount of principal or interest
on the Term Loan which is not paid when due or within the applicable period
stated in Section 2.1(b)(ii), whether at stated maturity, by acceleration or
otherwise, shall bear interest payable on demand at the Default Rate. Interest
on the Term Loan shall be computed on the basis of a year of 360 days consisting
of 12 thirty-day months.
(c) Term Loan Payments. Prior to October 1, 2021, accrued interest shall be due
and payable on the first (1st) day of each calendar month commencing on the
first (1st) day of the calendar month immediately following the calendar month
in which the disbursement of proceeds of the Term Loan is made. The outstanding
principal balance of the Term Loan shall be repaid in installments of principal
as follows on the first (1st) day of each calendar month (provided that if such
1st calendar day is not a Business Day, then such payment shall be due and
payable on the next Business Day), commencing on October 1, 2021, and continuing
on the first (1st) day of each calendar month thereafter (provided that if such
first (1st) day is not a Business Day, then such payment shall be due and
payable on the next Business Day), until the Maturity Date (unless the Term Loan
is sooner paid in full):

Installment
Payment DateInstallment AmountBeginning on October 1, 2021, and the first day of
each month thereafter$56,831.95

(d) Optional Principal Payments; Prepayment Penalty. The Borrower may prepay the
Term Note, in whole (100%) or in part, at any time prior to the Maturity Date,
if applicable, upon written or telephonic notice to Bank, when such notice is
received by Bank before 5:00 p.m. local time on any Business Day provided
Borrower pay any applicable Prepayment Penalty; however, Borrower may prepay up
to an annual aggregate of ten percent (10%) of the principal balance outstanding
as of the Closing Date or as of each anniversary date thereafter. As used
herein, "anniversary date" means the month and date of any year subsequent to
the Closing Date. Any prepayment in excess of the ten percent (10%) limitation
(the "Excess Payment") shall be subject to the prepayment penalty below. The
"Prepayment Penalty" shall be assessed as follows:
(i) If the prepayment occurs on or before the fifth anniversary date of the Term
Loan, the Prepayment Penalty will equal five percent (5%) of the Excess Payment.
11
I\15453359.12

--------------------------------------------------------------------------------



2.2 Additional Loan Provisions.
(a) Loan Indemnity. If any Regulatory Change (whether or not having the force of
law) shall (a) impose, modify or deem applicable any assessment, reserve,
special deposit or similar requirement against assets held by, or deposits in or
for the account of or loans by, or any other acquisition of funds or
disbursements by, the Bank; (b) subject the Bank or any Loan to any tax, duty,
charge, stamp tax or fee or change the basis of taxation of payments to the Bank
of principal or interest due from the Borrower to the Bank hereunder (other than
a change in the taxation of the overall net income of the Bank); or (c) impose
on the Bank any other condition regarding such Loan or the Bank's funding
thereof, and the Bank shall determine (which determination shall be conclusive,
absent manifest error) that the result of the foregoing is to increase the cost
to the Bank of making or maintaining such Loan or to reduce the amount of
principal or interest received by the Bank hereunder, then the Borrower shall
pay to the Bank, on demand, such additional amounts as the Bank shall, from time
to time, determine are sufficient to compensate and indemnify the Bank for such
increased cost or reduced amount. If the Bank makes such a demand, the Bank
shall provide notice to the Borrower describing such demand and the basis for
such demand.
(b) Authorization for Direct Payments (ACH Debits). To effectuate any payment
due under the Term Note, or under any of the other Loan Documents, the Borrower
herby authorizes the Bank to initiate debit entries to Account Number 2357747 at
the Bank and to debit the same to such account; provided that the Bank shall use
its best efforts to provide the Borrower with notice of any such debit entry
prior to, or promptly following, initiation of such debit entry. This
authorization to initiate debit entries shall remain in full force and effect
until the Bank has received written notification of its termination in such time
and such manner as to afford the Bank a reasonable opportunity to act on it. The
Borrower represents and warrants that the Borrower is and will be the owner of
all funds in such account. Borrower acknowledges that: (i) such debit entries
may cause an overdraft of such account which may result in the Bank's refusal to
honor items drawn on such account until adequate deposits are made to such
account; (ii) the Bank is under no duty or obligation to initiate any debit
entry for any purpose; and (iii) if a debit is not made because the
above-referenced account does not have a sufficient available balance or
otherwise, the payment may be late or past due.
(c) Bank's Right of Setoff. The Borrower grants to the Bank a security interest
in the Borrower's accounts and deposits held by the Bank, and the Bank is
authorized to setoff and apply amounts in all such accounts and deposits, and
all securities and other property in the custody, possession or control of the
Bank, against any and all Obligations. This right of setoff may be exercised at
any time and from time to time after the occurrence and during the continuation
of an Event of Default, without prior notice to or demand on the Borrower and
regardless of whether any Obligations are contingent, unmatured or unliquidated.
2.3 Interest and Fee Computation; Collection of Funds. Except as otherwise set
forth herein, all interest and fees shall be calculated on the basis of a year
of 360 days consisting of 12 thirty-day months and shall be paid for the actual
number of days elapsed. Principal payments
12
I\15453359.12

--------------------------------------------------------------------------------



submitted in funds not immediately available shall continue to bear interest
until collected. If any payment to be made by the Borrower hereunder or under
the Term Note shall become due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing any interest in respect of such payment. All
payments shall be made in immediately available funds.
3.CONDITIONS OF BORROWING.
Notwithstanding any other provision of this Agreement, the Bank shall not be
required to disburse or make all or any portion of the Loan (whether as of the
date of this Agreement or at any time thereafter) if any of the following
conditions shall have occurred.
3.1 Loan Documents. The Borrower shall have failed to execute and deliver to the
Bank any of the following Loan Documents, all of which must be satisfactory in
form and substance to the Bank and the Bank's counsel, in their sole discretion:
(a) Loan Agreement. Two copies of this Agreement duly executed by the Borrower.
(b) Term Note. A Term Note duly executed by the Borrower, in the form attached
hereto as Exhibit A.
(c) Mortgage. The Mortgage, duly executed by Secured Guarantor.
(d) Guaranties. The Guaranties, duly executed by each Guarantor party thereto.
(e) Guarantor Security Agreement. The Guarantor Security Agreement, duly
executed by the Secured Guarantor.
(f) Environmental Indemnity Agreement. The Environmental Indemnity Agreement,
duly executed by Secured Guarantor and Borrower.
(g) Collateral Access Agreement(s). Executed collateral access agreement(s),
relating to the leased premises of the Borrower, if any.
(h) Solvency Certificate. A solvency certificate in the form attached hereto as
Exhibit C, duly executed by the authorized officer of Borrower confirming the
solvency of Borrower after giving effect to the loan transactions contemplated
by this Agreement, which certificate shall be in form and substance acceptable
to the Bank in its sole discretion.
(i) Resolutions and Organizational Documents of the Borrower and Guarantors.
Resolutions of the board of directors, shareholders, members and/or managers of
Borrower and each Guarantor authorizing the execution of this Agreement and the
Loan Documents, Certificates of Good Standing and/or Existence from Borrower's
and each Guarantor's jurisdiction of incorporation or organization, Certified
Articles of Incorporation (or equivalent organizational document), and Bylaws
(or
13
I\15453359.12

--------------------------------------------------------------------------------



equivalent organizational document), all certified as accurate and complete by
Borrower's and each Guarantor's corporate secretary.
(j) Additional Documents. Such other certificates, financial statements,
schedules, resolutions, notes and other documents which are provided for
hereunder or which the Bank shall reasonably require.
3.2 Origination Fee. The Borrower shall have failed to pay any fees, costs and
expenses of the Bank, including any appraisals, title insurance, recording fees,
etc., to the extent then due and payable on (or invoiced prior to) the Closing
Date (including without limitation the Bank's origination fee of $60,000).
3.3 Event of Default. Any Event of Default, or any event which, with notice or
lapse of time, or both would constitute an Event of Default, shall have occurred
and be continuing.
3.4 Adverse Changes. A material adverse change in the financial condition or
affairs of the Borrower shall have occurred since December 31, 2019, and shall
not have been reflected in the financial statements of Borrower and Guarantors
previously provided to the Bank.
3.5 Litigation. Any litigation or governmental proceeding shall have been
instituted against Borrower or any of their respective officers or shareholders,
members or managers, which in the discretion of the Bank, reasonably exercised,
materially adversely affects the financial condition or continued operation of
Borrower.
3.6 Representations and Warranties; Covenants. Any representation or warranty of
the Borrower contained herein or in any Loan Document shall be untrue or
incorrect in any material respect as of the date of any Loan as though made on
such date, except to the extent such representation or warranty expressly
relates to an earlier date, or the Borrower shall have failed to comply with any
covenant contained herein or in any Loan Agreement.
4.NOTE EVIDENCING LOAN.
4.1 Term Note. The Term Loan shall be evidenced by a single Term Note (together
with any and all renewal, extension, modification or replacement notes executed
by the Borrower and given in substitution therefor, the "Term Note") in the form
of Exhibit A attached hereto, duly executed by the Borrower and payable to the
order of the Bank. At the time of the disbursement of the Term Loan or a
repayment made in whole or in part thereon, an appropriate notation thereof
shall be made on the books and records of the Bank. All amounts recorded shall
be, absent demonstrable error, conclusive and binding evidence of (i) the
principal amount of the Term Loan advanced hereunder, (ii) any unpaid interest
owing on the Term Loan and (iii) all amounts repaid on the Term Loan. The
failure to record any such amount or any error in recording such amounts shall
not, however, limit or otherwise affect the obligations of the Borrower under
the Term Note to repay the principal amount of the Term Loan, together with all
interest accruing thereon.
14
I\15453359.12

--------------------------------------------------------------------------------



5.MANNER OF BORROWING.
The Term Loan shall be made available to the Borrower upon its request, from any
Person whose authority to so act has not been revoked by the Borrower in writing
previously received by the Bank. The proceeds of the Term Loan shall be made
available at the office of the Bank by credit to the account of the Borrower or
by other means requested by the Borrower and reasonably acceptable to the Bank.
The Bank is authorized to rely on any written, verbal, electronic, telephonic or
telecopy loan requests which the Bank believes in its good faith judgment to
emanate from a properly authorized representative of Borrower, whether or not
that is in fact the case. Borrower does hereby irrevocably confirm, ratify and
approve all such advances by the Bank and does hereby indemnify the Bank against
losses and expenses (including reasonable court costs, attorneys' and
paralegals' fees) and shall hold the Bank harmless with respect thereto, except
to the extent such losses and expenses are due to Bank's gross negligence or
willful misconduct.
6.SECURITY FOR THE OBLIGATIONS.
6.1 Security for Obligations. As security for the payment of the Obligations,
Borrower does hereby pledge, assign, transfer and deliver to the Bank and does
hereby grant to the Bank a continuing and unconditional first priority security
interest in and to any and all property of Borrower, of any kind or description,
tangible or intangible, wheresoever located and whether now existing or
hereafter arising or acquired, including, but not limited to, the following (all
of which property, along with the products and proceeds therefrom, are
individually and collectively referred to as the "Collateral"):
(a) all property of, or for the account of, Borrower now or hereafter coming
into the possession, control or custody of, or in transit to, the Bank or any
agent or bailee for the Bank or any parent, affiliate or subsidiary of the Bank
or any participant with the Bank in the Loan (whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise), including all earnings,
dividends, interest, or other rights in connection therewith and the products
and proceeds therefrom, including the proceeds of insurance thereon; and
(b) the additional property of Borrower, whether now existing or hereafter
arising or acquired, and wherever now or hereafter located, together with all
additions and accessions thereto, substitutions for, and replacements, products
and proceeds therefrom, and all of Borrower's books and records and recorded
data relating thereto (regardless of the medium of recording or storage),
together with all of Borrower's right, title and interest in and to all computer
software required to utilize, create, maintain and process any such records or
data on electronic media, identified and set forth as follows:
(i) All Accounts and all Goods whose sale, lease or other disposition by
Borrower has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, Borrower, or rejected or refused by an account debtor;
(ii) All General Intangibles;
15
I\15453359.12

--------------------------------------------------------------------------------



(iii) All Inventory, including, without limitation, raw materials,
work-in-process and finished goods;
(iv) All Goods (other than Inventory), including, without limitation, embedded
software, Equipment, vehicles, furniture and Fixtures;
(v) All Securities, Investment Property, Security Certificates and Deposit
Accounts;
(vi) All Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter
of Credit Rights, all proceeds of letters of credit, health care insurance
receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims and General Intangibles, including Payment Intangibles and contract
rights;
(vii) All Proceeds from the foregoing; and
(viii) All insurance policies and proceeds insuring the foregoing property or
any part thereof, including unearned premiums.
(c) Notwithstanding the foregoing grant or anything to the contrary in this
Agreement, this Agreement shall not constitute a grant of a security interest in
any Excluded Assets.
6.2 Possession and Transfer of Collateral. Until an Event of Default has
occurred and is continuing hereunder, the Borrower shall be entitled to
possession or use of the Collateral. The cancellation or surrender of the Term
Note, upon payment or otherwise, shall not affect the right of the Bank to
retain the Collateral for any other of the Obligations. Borrower shall not sell,
assign (by operation of law or otherwise), license, lease or otherwise dispose
of, or grant any option with respect to any of the Collateral, except for a
Permitted Asset Disposition or to the extent otherwise permitted pursuant to
this Agreement, nor move nor remove any Collateral from Borrower's premises in
the State of Indiana, and provided that the Borrower may sell Inventory in the
ordinary course of business.
6.3 Financing Statements. Borrower shall, at the Bank's request, at any time and
from time to time, execute and deliver to the Bank such financing statements,
amendments and other documents and do such acts as the Bank deems reasonably
necessary in order to establish and maintain valid, attached and perfected first
security interests in the Collateral in favor of the Bank, free and clear of all
Liens and claims and rights of third parties whatsoever (except as otherwise
specifically set forth in Article 8 hereof). Borrower hereby irrevocably
authorizes the Bank at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral (i) as all assets of Borrower or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Uniform Commercial Code of the
jurisdiction wherein such financing statement or amendment is filed, or (ii) as
being of an equal or lesser scope or within greater detail, and (b) contain any
other information required by Section 5 of Article 9 of the Uniform Commercial
Code of the jurisdiction wherein such financing statement or amendment is filed
regarding the sufficiency or filing office acceptance of any financing
16
I\15453359.12

--------------------------------------------------------------------------------



statement or amendment, including (i) whether Borrower is an organization, the
type of organization and any organization identification number issued to
Borrower, and (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates.
Borrower agrees to furnish any such information to the Bank promptly upon
request. Borrower further ratifies and affirms its authorization for any
financing statements and/or amendments thereto, executed and filed by the Bank
in any jurisdiction prior to the data of this Agreement.
6.4 Additional Collateral. During the continuance of an Event of Default,
Borrower shall deliver to the Bank immediately upon its demand, such other
collateral owned by any Borrower or any of its Domestic Subsidiaries as the Bank
may from time to time reasonably request, should the value of the Collateral, in
the Bank's sole and absolute discretion, decline, deteriorate, depreciate or
become impaired.
6.5 Automatic Release of Collateral and Obligors. Any Collateral consisting of
assets or equity interests sold or otherwise disposed of in a sale or other
disposition or transfer permitted under Section 8.4 shall be automatically
released from any lien created by the Loan Documents. In each case as specified
in this Section 6.5, the Bank will, at the Borrower's expense, execute and
deliver to the applicable Obligor such documents as such Obligor may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Loan Documents, or to evidence the
release of such Obligor from its obligations under this Agreement, in each case
in accordance with the terms of the Loan Documents and this Section 6.5.
6.6 Preservation of the Collateral. The Bank may, but is not required to, take
such action from time to time as the Bank deems appropriate to maintain or
protect the Collateral. The Bank shall have exercised reasonable care in the
custody and preservation of the Collateral if it takes such action as the
Borrower shall reasonably request in writing; provided, however, that such
request shall not be inconsistent with the Bank's status as a secured party, and
the failure of the Bank to comply with any such request shall not be deemed a
failure to exercise reasonable care. In addition, any failure of the Bank to
preserve or protect any rights with respect to the Collateral against prior or
third parties, or to do any act with respect to preservation of the Collateral,
not so requested by the Borrower, shall not be deemed a failure to exercise
reasonable care in the custody or preservation of the Collateral. The Borrower
shall have the sole responsibility for taking such action as may be necessary,
from time to time, to preserve all rights of the Borrower and the Bank in the
Collateral against prior or third parties. Without limiting the generality of
the foregoing, where Collateral consists in whole or in part of securities,
Borrower represents to, and covenants with, the Bank that Borrower has made
arrangements for keeping informed of changes or potential changes affecting the
securities (including, but not limited to, rights to convert or subscribe,
payment of dividends, reorganization or other exchanges, tender offers and
voting rights), and Borrower agrees that the Bank shall have no responsibility
or liability for informing Borrower of any such or other changes or potential
changes or for taking any action or omitting to take any action with respect
thereto.
6.7 Other Actions as to any and all Collateral. Borrower further agrees to take
any other action reasonably requested by the Bank to insure the attachment,
perfection and first
17
I\15453359.12

--------------------------------------------------------------------------------



priority of, and the ability of the Bank to enforce, the Bank's security
interest in any and all of the Collateral including, without limitation, (a)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the Uniform Commercial Code, to the extent, if
any, that Borrower's signature thereon is required therefor, (b) causing the
Bank's name to be noted as secured party on any certificate of title for a
titled good if such notation is a condition to attachment, perfection or
priority of, or ability of the Bank to enforce, the Bank's security interest in
such Collateral, (c) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Bank to enforce, the Bank's security interest in such Collateral, (d) using
commercially reasonable efforts to obtain governmental and other third party
consents and approvals, including without limitation any consent of any
licensor, lessor or other Person obligated on Collateral, (e) using commercially
reasonable efforts to obtain waivers from mortgagees and landlords in form and
substance reasonably satisfactory to the Bank, and (f) taking all actions
required by the UCC in effect from time to time or by other law, as applicable
in any relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction.
6.8 Letter-of-Credit Rights. If Borrower at any time is a beneficiary under a
letter of credit now or hereafter issued in favor of Borrower, Borrower shall
promptly notify the Bank thereof and, at the request and option of the Bank,
Borrower shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Bank, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Bank of the proceeds of
any drawing under the letter of credit, or (ii) arrange for the Bank to become
the transferee beneficiary of the letter of credit, with the Bank agreeing, in
each case, that the proceeds of any drawing under the letter to credit are to be
applied as provided in this Agreement.
6.9 Commercial Tort Claims. If Borrower shall at any time hold or acquire a
commercial tort claim with a value in excess of $10,000, Borrower shall promptly
notify the Bank in writing signed by Borrower of the details thereof and grant
to the Bank in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Bank.
7.REPRESENTATIONS AND WARRANTIES.
To induce the Bank to make the Loan, the Borrower makes the following
representations and warranties to the Bank, each of which shall be true and
correct as of the date of the execution and delivery of this Agreement, and
which shall survive the execution and delivery of this Agreement:
7.1 Organization, Name and Capital Structure of Borrower, Guarantors and
Subsidiaries.
(a) Borrower and each Guarantor is an entity duly organized or formed, existing
and in good standing under the laws of the State of Delaware, with full and
adequate corporate or limited liability power, as applicable, to carry on and
conduct its business as presently conducted. Borrower and each Guarantor is duly
licensed or qualified in all foreign jurisdictions wherein the nature of its
activities requires such
18
I\15453359.12

--------------------------------------------------------------------------------



qualification or licensing. The exact legal name of Borrower is as set forth in
the first paragraph of this Agreement, and Borrower currently does not conduct,
nor has it during the last five (5) years conducted, business under any other
name or trade name. One hundred percent (100%) of the outstanding Capital
Securities of Borrower are owned by Unsecured Guarantor, and one hundred percent
(100%) of the outstanding Capital Securities of Unsecured Guarantor are owned by
Secured Guarantor.
(b) Each Subsidiary of Borrower and Guarantors is duly organized, existing and
in good standing under the laws of the State or country of its incorporation or
organization, with full and adequate corporate power to carry on and conduct its
business as presently conducted. Each Subsidiary is duly licensed or qualified
in all foreign jurisdictions wherein the nature of its activities requires such
qualification or licensing. As of the Closing Date, the exact legal name and an
organizational chart showing ownership of each Subsidiary of Borrower and
Guarantors is as set forth in Schedule 7.1, and no Subsidiary currently
conducts, nor has it during the last five (5) years conducted, business under
any other name or trade name.
7.2 Authorization; Validity. Borrower has full right, power and authority to
enter into this Agreement, to make the borrowings and execute and deliver the
Loan Documents to which it is a party as provided herein and to perform all of
its duties and obligations under this Agreement and the Loan Documents. The
execution and delivery of this Agreement and the Loan Documents will not, nor
will the observance or performance of any of Borrower's Obligations under this
Agreement or any of the other Loan Documents violate or contravene any provision
of law or of the organizational documents of Borrower. All necessary and
appropriate action has been taken on the part of Borrower to authorize the
execution and delivery of this Agreement and the Loan Documents. This Agreement
and the Loan Documents are valid and binding agreements and contracts of
Borrower enforceable in accordance with their respective terms, subject to
bankruptcy, insolvency, and similar laws affecting the enforceability of
creditors' rights generally.
7.3 Compliance With Laws. The nature and transaction of Borrower's and its
Domestic Subsidiaries' (if any) business and operations and the use of their
respective properties and assets, including, but not limited to, the Collateral
or any real estate owned or occupied by Borrower, do not and during the term of
the Loan shall not, violate or conflict with any applicable law, statute,
ordinance, rule, regulation or order of any kind or nature, including, without
limitation, the provisions of the Fair Labor Standards Act or any zoning, land
use, building, noise abatement, occupational health and safety or other laws,
any Environmental Laws, any building permit or any condition, grant, easement,
covenant, condition or restriction, whether recorded or not, except to the
extent any such violation or conflict would not have a material adverse effect
on the financial condition of Borrower. The Real Property and any property
leased by the Borrower are in full compliance and conformity with all zoning
requirements.
7.4 Absence of Breach. The execution, delivery and performance of this
Agreement, the Loan Documents and any other documents or instruments to be
executed and delivered by Borrower and the Guarantors in connection with the
Loan shall not: (i) violate any provisions of law or any applicable regulation,
order, writ, injunction or decree of any court or governmental
19
I\15453359.12

--------------------------------------------------------------------------------



authority the violation of which would have a material adverse effect on
Borrower or its Subsidiaries, or (ii) conflict with, be inconsistent with, or
result in any breach or default of any of the terms, covenants, conditions, or
provisions of any indenture, mortgage, deed of trust, instrument, document,
agreement or contract of any kind to which Borrower or any of its Subsidiaries
is a party or by which Borrower or its Subsidiaries or any of their property or
assets may be bound, except to the extent such conflict, inconsistency, breach
or default would not have a material adverse effect on the financial condition
of Borrower or its Subsidiaries.
7.5 Collateral Representations. Borrower is the sole owner of its portion of the
Collateral, free from any Lien of any kind, other than Permitted Liens.
7.6 Financial Statements. All financial statements submitted to the Bank are
true, complete and correct and have been prepared in accordance with GAAP (or,
in the case of financial statements for non-Domestic Subsidiaries, similar
accounting standards) on a basis, except as otherwise noted therein, consistent
with the previous Fiscal Year and truly and accurately reflect the financial
condition of the Borrower and Guarantors and the results of the operations for
the Borrower and Guarantors as of such date and for the periods indicated. Since
the date of the most recent financial statement submitted by the Borrower and
Guarantors to the Bank, there has been no material adverse change in the
financial condition or in the assets or liabilities of the Borrower or any
Guarantor, including the Real Property, or any changes except those occurring in
the ordinary course of business.
7.7 Litigation and Taxes. There is no litigation, demand, charge, claim,
petition or governmental investigation or proceeding pending, or to the
knowledge of Borrower, threatened, against Borrower or any of its Subsidiaries,
the Real Property or the Collateral, which, if adversely determined, would be
likely to result in any material adverse change in the financial condition or
properties, business or operations of Borrower or any Subsidiary. Borrower and
all Subsidiaries have duly filed all applicable income or other tax returns and
has paid all income or other taxes when due (after application of any permitted
extensions therefor), except for any such taxes or charges that are being
diligently contested in good faith by appropriate proceedings and the contesting
of which does not create a Lien that is not a Permitted Lien. As of the Closing
Date, there is no controversy or objection pending, or to the knowledge of
Borrower, threatened in respect of any tax returns of Borrower or any
Subsidiaries. Neither Borrower, nor any Guarantor (i) has received notice of any
claim with respect to any Environmental Liability or material violation of
Environmental Law or knows of any basis for any material Environmental Liability
and (ii) and except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a material adverse
effect, neither Borrower nor any Guarantor (A) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law (B) has become subject to
any Environmental Liability, (C) has received notice of any claim with respect
to any Environmental Liability or (D) knows of any basis for any Environmental
Liability.
7.8 Event of Default. No Event of Default has occurred and is continuing, and,
to Borrower's knowledge, no event has occurred and is continuing which, with the
lapse of time, the giving of notice, or both, would constitute such an Event of
Default under this Agreement or any of the Loan Documents and Borrower is not in
default (taking into account any applicable
20
I\15453359.12

--------------------------------------------------------------------------------



grace or cure periods) under any contract or agreement to which it is a party,
the effect of which default shall materially adversely affect the performance by
Borrower of its obligations pursuant to and as contemplated by the terms and
provisions of this Agreement.
7.9 ERISA Obligations. Except for the Employee Plans listed on Schedule 7.9,
(a) all Employee Plans of Borrower and its Domestic Subsidiaries meet the
minimum funding standards of Section 302 of ERISA where applicable and each such
Employee Plan that is intended to be qualified within the meaning of Section 401
of the Internal Revenue Code of 1986 is qualified; (b) no withdrawal liability
has been incurred under any such Employee Plans and no "Reportable Event" or
"Prohibited Transaction" (as such terms are defined in ERISA), has occurred with
respect to any such Employee Plans, unless approved by the appropriate
governmental agencies; and (c) Borrower and its Domestic Subsidiaries have
promptly paid and discharged all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed might result in the imposition of
a Lien against any of their properties or assets.
7.10 Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or, to Borrower's
knowledge threatened litigation or proceeding or basis therefor) exists which
(a) could adversely affect the validity or priority of the Liens granted to the
Bank under the Loan Documents, (b) could materially adversely affect the ability
of Borrower or any Domestic Subsidiaries to perform their obligations under the
Loan Documents, (c) would constitute an Event of Default under any of the Loan
Documents, or (d) would constitute such a default with the giving of notice or
lapse of time or both.
7.11 Lending Relationship. Borrower acknowledges and agrees that the
relationship hereby created with the Bank is and has been conducted on as open
and arm's length basis in which no fiduciary relationship exists and that
Borrower has not relied and is not relying on any such fiduciary relationship in
executing this Agreement and in consummating the Loan. The Bank represents that
it will receive the Term Note payable to its order as evidence of a bank loan.
7.12 Business Loan. The Loan, including interest rate, fees and charges as
contemplated hereby, (i) are an exempted transaction under the Truth-In-Lending
Act, 12 U.S.C. 1601 et seq., as amended from time to time, and (ii) do not, and
when disbursed shall not, violate the provisions of the Indiana usury laws, any
consumer credit laws or the usury laws of any state which may have jurisdiction
over this transaction, the Borrower or any property securing the Loan.
7.13 Compliance with Regulation U. No portion of the proceeds of the Loan shall
be used by Borrower, or any affiliates of Borrower, either directly or
indirectly, for the purpose of purchasing or carrying any margin stock, within
the meaning of Regulation U as adopted by the Board of Governors of the Federal
Reserve System.
7.14 Governmental Regulation. Borrower and its Domestic Subsidiaries are not, or
after giving effect to any loan, will not be, subject to regulation under the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting their ability to incur indebtedness for borrowed money.
21
I\15453359.12

--------------------------------------------------------------------------------



7.15 Properties. The principal place of business of Borrower is 2 Mill and Main
Place, Suite 395, Maynard, MA 01754, and the Borrower shall promptly notify the
Bank of any change in such location. Schedule 7.15 sets forth the address of
each parcel of real property that is owned or leased by Borrower. Each of such
leases and subleases is valid and enforceable in accordance with its terms and
is in full force and effect, and no default by any party to any such lease or
sublease exists. Borrower has good and indefeasible title to, or valid leasehold
interests in, all of its real and personal property, free of all Liens other
than those permitted by Section 8.2. Borrower will not remove or permit the
Collateral to be removed from such locations listed on Schedule 7.15 without the
prior written consent of the Bank, except for Inventory sold in the usual and
ordinary course of the Borrower's business.
7.16 Intellectual Property. The Borrower owns, or is licensed to use, all
material trademarks, trade names, copyrights, technology, know-how and processes
necessary for the conduct of its business as currently conducted, a correct and
complete list of which as of the date of this Agreement is set forth on Schedule
7.16, and the use thereof by Borrower does not infringe in any material respect
upon the rights of any other Person, and Borrower's rights thereto are not
subject to any licensing agreement or similar arrangement.
7.17 Material Contracts. All material contracts to which Borrower is a party or
is bound as of the date of this Agreement are listed on Schedule 7.17 (the
"Material Contracts"). Borrower is not in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
(i) any material contract to which it is a party or (ii) any agreement or
instrument evidencing or governing Indebtedness.
7.18 Disclosures. (a) Borrower has disclosed to the Bank all agreements,
instruments and corporate or other restrictions to which Borrower is subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a material adverse effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of Borrower to the Bank in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.
7.19 Insurance. Schedule 7.19 sets forth a description of all insurance
maintained by or on behalf of Borrower as of the Closing Date. As of the Closing
Date, all premiums in respect of such insurance have been paid.
7.20 Title. The Collateral is owned free and clear of all liens, claims and
encumbrances, except for the Permitted Liens. There are no sale contracts or
other similar agreements affecting all or any portion of the Real Property.
Secured Guarantor owns good and marketable fee simple title to the Real Property
that will be secured by the Mortgage, and the other collateral secured by the
Secured Guaranty Agreement.
7.21 Employment Matters. As of the Closing Date, there are no strikes, lockouts
or slowdowns against Borrower pending or, to the knowledge of Borrower,
threatened. The hours worked by and payments made to employees of Borrower have
not been in violation of the Fair
22
I\15453359.12

--------------------------------------------------------------------------------



Labor Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters. All payments due from Borrower, or for which any
claim may be made against Borrower, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Borrower.
7.22 Security Interest in Collateral. The provisions of this Agreement and the
other Loan Documents create legal and valid Liens on all the Collateral in favor
of the Bank, and such Liens constitute perfected and continuing Liens on the
Collateral, enforceable against Borrower and all third parties, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Liens, to the extent any such Permitted Liens would have priority
over the Liens in favor of the Bank pursuant to any applicable law or agreement,
and (b) Liens perfected only by possession (including possession of any
certificate of title), to the extent the Bank has not obtained or does not
maintain possession of such Collateral.
7.23 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to the Bank in connection with or in furtherance of this
Agreement by or on behalf of the Borrower or the Guarantors fully and fairly
state, in all material respects, the matters with which they purport to deal,
and neither misstate any material fact nor, separately or in the aggregate, fail
to state any material fact necessary to make the statements made not misleading.
7.24 Hazardous Materials. Apart from diesel stored in storage tanks used to
supply generators on the Real Property, no Hazardous Materials have been
generated, released, stored or deposited over, beneath or on the Real Property
or any property leased by the Borrower, or in any structure located on the Real
Property or any leased property. No Hazardous Materials have been used or will
be used in the construction of all or any portion of the Real Property or any
leased property, nor, to the best of the Borrower's actual knowledge after due
inquiry, has any part of the Real Property or any leased property been used for
or as a land fill, the result of which could impose any liability against the
Borrower, the Bank or the Real Property or any leased property under any
applicable law or regulation, including, without limitation the Environmental
Laws. Borrower covenants that it shall indemnify, hold harmless and defend the
Bank from any and all claims, losses, damages, response costs and expenses
(collectively, "Claims") arising out of or in any way relating to the past,
present or future presence, removal or disposal of any Hazardous Materials over,
beneath, in or on the Real Property or any leased property regardless of whether
such presence, removal or disposal constitutes a breach of the representations,
warranties, covenants and agreements set forth in this Section, including, but
not limited to: (a) claims of third parties (including governmental agencies)
for damages, penalties, response costs, injunctive or other relief; (b) costs of
removal and restoration, including fees of attorneys and experts and costs of
reporting the existence of any Hazardous Materials to any governmental agency;
and (c) any and all expenses or obligations incurred at, before and after any
trial or appeal therefrom, including without limitation, attorneys' fees,
witness fees, deposition costs, photocopying charges and other expenses, all of
which shall be paid by the Borrower when incurred.
23
I\15453359.12

--------------------------------------------------------------------------------



8.NEGATIVE COVENANTS. Borrower hereby covenants and agrees as follows:
8.1 Indebtedness. The Borrower shall not (and shall not permit any Domestic
Subsidiaries to), either directly or indirectly, create, assume, incur or have
outstanding any Indebtedness (including purchase money indebtedness), or become
liable, whether as endorser, guarantor, surety or otherwise, for any debt or
obligation of any other Person, except the following (all of the following,
collectively, "Permitted Indebtedness"):
(a) the Obligations;
(b) the Indebtedness listed on Schedule 8.1;
(c) endorsement for collection or deposit of any commercial paper secured in the
ordinary course of business;
(d) obligations of Borrower (or its Domestic Subsidiaries, as the case may be)
for taxes, assessments, municipal or other governmental charges;
(e) obligations of Borrower (or its Domestic Subsidiaries, as the case may be)
for accounts payable, other than for money borrowed, incurred in the ordinary
course of business;
(f) Indebtedness incurred by the Borrower simultaneously with and used to
finance the purchase or lease of personal property (including Capital Leases) to
be used in the ordinary course of business, which Indebtedness (except and
excluding Capital Leases) shall not exceed an amount equal to the lesser of
seventy-five percent (75%) of the lesser of the cost or fair market value of the
personal property;
(g) Indebtedness in respect of workers' compensation claims, self-insurance
obligations, bankers' acceptances, bid, performance and surety bonds, in each
case, in the ordinary course of business;
(h) Indebtedness in connection with Interest Rate Agreements entered into with
the Bank in the ordinary course of business and not for speculative purposes;
(i) Indebtedness incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums; and
(j) other Indebtedness not exceeding $50,000 in the aggregate at any time
outstanding incurred with the prior written approval of the Bank.
8.2 Encumbrances. The Borrower shall not (and shall not permit any Domestic
Subsidiaries to), either directly or indirectly, create, assume, incur or suffer
or permit to exist any Lien or charge of any kind or character upon any asset of
Borrower (or any Domestic Subsidiaries, as the case may be), whether owned at
the date hereof or hereafter acquired except (all of the following,
collectively, “Permitted Liens”):
(a) the Liens listed on Schedule 8.2;
24
I\15453359.12

--------------------------------------------------------------------------------



(b) Liens for taxes, assessments or other governmental charges not yet due or
which are being contested in good faith by appropriate proceedings;
(c) Liens or charges incidental to the conduct of its business or the ownership
of its property and assets, including easements, rights-of-way, restrictions
(including zoning restrictions), minor defects or irregularities in title or
other similar charges or encumbrances, which were not incurred in connection
with the borrowing of money or the obtaining of an advance or credit, and which
do not in the aggregate materially detract from the value of its property or
assets or materially impair the use thereof in the operation of its business;
(d) good faith deposits in connection with lending contracts or leases to which
any Borrower (or any Domestic Subsidiaries, as the case may be) is a party;
(e) deposits to secure public or statutory obligations of any Borrower (or any
Domestic Subsidiaries, as the case may be), including, without limitation, Liens
arising under workers' compensation, unemployment insurance, social security,
and other similar laws and regulations;
(f) Liens existing on the date hereof and disclosed on the financial statements
referred to in Section 7.6;
(g) Liens granted to the Bank hereunder and Liens securing purchase money
indebtedness, permitted under Section 8.1(f);
(h) mechanics' or materialmen's liens, landlords' liens, carriers' liens and
software licenses, in each case incurred or granted in the ordinary course of
business;
(i) Liens to which the Bank consents in writing; and
(j) extensions, renewals or replacements of any of the foregoing.
8.3 Investments. The Borrower shall not (and shall not permit any Domestic
Subsidiaries to), either directly or indirectly, make or have outstanding any
new investments (whether through purchase of stocks, obligations or otherwise)
in, or loans or advances to, any other Person, or acquire all or any substantial
part of the assets, business, stock or other evidence of beneficial ownership of
any other Person except:
(a) Permitted Investments, subject to control agreements in favor of the Bank or
otherwise subject to a perfected security interest in favor of the Bank;
(b) investments held in accounts at the Bank or any affiliate of the Bank;
(c) investments listed on Schedule 8.3 attached hereto;
(d) investments received as the non-cash portion of consideration received in
connection with dispositions permitted pursuant to Section 8.4 (provided that
the
25
I\15453359.12

--------------------------------------------------------------------------------



Borrower has provided the Bank with prompt notice of receipt of each such
portion of non-cash consideration);
(e) investments or loans in or to any wholly owned Domestic Subsidiary of the
Borrower; or
(f) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments acquired in connection with the
settlement of delinquent accounts or notes receivable or in connection with the
bankruptcy or reorganization of suppliers or customers (to the extent such
investments are made in the ordinary course of Borrower's business).
8.4 Merger; Change in Management. Borrower will not merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or otherwise dispose of all or substantially all/any substantial part
of its assets, or all or substantially all of the stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate, divide or dissolve, without providing the Bank written notice within
ten (10) days of such change. Borrower will not effect material changes to the
present executive or management personnel of Borrower without providing the Bank
written notice within ten (10) days of such change.
8.5 Issuance of Stock. Borrower shall not (and shall not permit any Domestic
Subsidiary to), either directly or indirectly, issue or distribute any
additional Capital Securities of Borrower (or any Domestic Subsidiary, as the
case may be); provided that Borrower may issue or distribute Capital Securities
if Borrower has obtained the prior written approval of the Bank and if Borrower
complies with the provisions of Section 2.2(a)(ii) with respect to the proceeds
of such sale of Capital Securities.
8.6 Distributions. Borrower shall not (and shall not permit any Domestic
Subsidiary to), either directly or indirectly, purchase or redeem any shares of
their stock or membership interests or declare or pay any dividends without the
prior written approval of the Bank.
8.7 Change of Legal Status. Borrower shall not change (and shall not permit any
Domestic Subsidiary to change) its name, its organizational identification
number, its type of organization, its jurisdiction of organization or other
legal structure, in each case without the prior written consent of the Bank,
which consent shall not be unreasonably withheld or delayed.
8.8 Continuity of Operations. Without the prior written consent of the Bank
(which consent shall not be unreasonably withheld or delayed), Borrower shall
not, nor shall any Domestic Subsidiary, (a) engage in any business activities
substantially different from those in which the Borrower is presently engaged;
(b) cease operations, liquidate, merge, transfer, acquire or consolidate with
any other entity, (c) change their names, dissolve, or sell any assets out of
the ordinary course of business; or (d) enter into any arrangement with any
person providing of the leasing by Borrower or any Domestic Subsidiary of real
or personal property which has been sold or transferred by Borrower or Domestic
Subsidiary to such person, in each case except as permitted by Section 8.4.
26
I\15453359.12

--------------------------------------------------------------------------------



8.9 Conflicting Agreements. Borrower shall not, nor shall any Domestic
Subsidiary, enter into any agreement containing any provision which would be
violated or breached by the performance of the obligations of Borrower or a
Domestic Subsidiary under this Agreement or any of the other Loan Documents.
8.10 Transfer of Ownership; Subsidiaries. Without the prior written consent of
the Bank, which consent shall not be unreasonably withheld or delayed, Borrower
shall not (a) permit any pledge of any ownership interest in Borrower or any
Domestic Subsidiary, or any sale or other transfer of any ownership interest in
Borrower or any Domestic Subsidiary, or (b) form, create, or acquire any
Domestic Subsidiary.
8.11 Excluded Assets. Borrower shall provide prompt written notice to the Bank
if the aggregate value of all Excluded Assets shall exceed $10,000 at any time,
provided however, that the aggregate value of all Excluded Assets shall not
exceed $50,000 at any time.
8.12 Employee Plans. After the Closing Date, Borrower shall not, nor shall any
Domestic Subsidiary, participate in or contribute to any Employee Plans other
than: (i) those disclosed on Schedule 7.9, or (ii) other reasonably similar
Employee Plans that would not have a material adverse effect on Borrower's or
any Domestic Subsidiary's financial condition, operations or business.
8.13 Leases. Borrower shall not, nor shall any Domestic Subsidiary, enter into
any lease with an aggregate total payout of $100,000 or more without the prior
written consent of the Bank.
9.AFFIRMATIVE COVENANTS. The Borrower hereby covenants and agrees as follows:
9.1 Compliance with Bank Regulatory Requirements. The Borrower shall reimburse
the Bank for the Bank's additional costs and/or reductions in the amount of
principal or interest received or receivable by the Bank if at any time after
the date of this Agreement any law, treaty or regulation or any change in any
law, treaty or regulation or the interpretation thereof by any governmental
authority charged with the administration thereof or any central bank or other
fiscal, monetary or other authority having jurisdiction over the Bank or the
Loan, whether or not having the force of law, shall impose, modify or deem
applicable any reserve and/or special deposit requirement against or in respect
of assets held by or deposits in or for the account of the Loan by the Bank or
impose on the Bank any other condition with respect to this Agreement or the
Loan, the result of which is to either increase the cost to the Bank of making
or maintaining the Loan or to reduce the amount of principal or interest
received or receivable by the Bank with respect to such Loan. The Borrower shall
pay any such reimbursement to the Bank on the next scheduled payment date as set
forth in Section 2.2, provided that the Bank shall have provided the Borrower
with at least five Business Days' prior written notice of such reimbursement
request. Said additional costs and/or reductions will be those which directly
result from the imposition of such requirement or condition on the making or
maintaining of such Loan. All Loan shall be deemed to be match funded for the
purposes of the Bank's determination in the previous sentence. Notwithstanding
the foregoing, the Borrower shall not be required to pay any
27
I\15453359.12

--------------------------------------------------------------------------------



such additional costs which could be avoided by the Bank with the exercise of
reasonable conduct and diligence.
9.2 Borrower's Existence; Organization of Borrower and Affiliates. Borrower
shall (and shall cause its Subsidiaries to) at all times preserve and maintain
its corporate existence (except as permitted under Section 8.4 or 8.10), rights,
franchises and privileges, and shall at all times continue as going concerns in
the same general lines of business which Borrower is presently conducting, and
businesses reasonably related thereto. If Borrower or any of its Domestic
Subsidiaries does not have a state issued identification number and later
obtains one, Borrower shall promptly notify the Bank of such organizational
identification number.
9.3 Maintain Property. Borrower shall (and shall cause its Subsidiaries to)
maintain good and marketable title to all of Borrower's assets and properties.
The Borrower shall (and shall cause all its Subsidiaries to) at all times
maintain, preserve and keep their plant, properties and Equipment, including,
but not limited to, any Collateral, in good repair, working order and condition,
normal wear and tear excepted, and shall from time to time make all needful and
proper repairs, renewals, replacements, and additions thereto so that at all
times the efficiency thereof shall be fully preserved and maintained, if failure
to so maintain would have a material adverse effect on Borrower's financial
condition, operations or business. Borrower shall permit the Bank to examine and
inspect such plant, properties and Equipment, including, but not limited to, any
Collateral, at all reasonable times and upon reasonable prior notice to
Borrower. Borrower shall reimburse the Bank for the costs of performing all such
inspections or audits, provided that unless an Event of Default exists and is
continuing, the Borrower shall not be required to reimburse the Bank for the
cost of more than two (2) such inspections or audits per calendar year.
9.4 Maintain Insurance. The Borrower shall at all times insure, cause to be
insured, and keep insured by insurance companies reasonably acceptable to the
Bank, all insurable property owned by the Borrower which is of a character
usually insured by companies similarly situated and operating like properties,
against loss or damage from fire and such other hazards or risks as are
customarily insured against by companies similarly situated and operating like
properties; and shall similarly insure employers', public and professional
liability risks, and, with respect to the Real Property, ensure that coverage is
in place in an amount sufficient to replace the Real Property in accordance with
the appraisal performed in conjunction with this Loan and with a maximum
deductible of $25,000 per incident. At least three (3) days prior to the Closing
Date, the Borrower shall deliver to the Bank a certificate setting forth in
summary form the nature and extent of the insurance maintained by the Borrower
pursuant to this Section 9.4. All such policies of insurance must be reasonably
satisfactory to the Bank in relation to the insurance provided, amount and term
of the Obligations and type and value of the Collateral and assets of the
Borrower and all policies shall identify the Bank as lender's loss payee and as
an additional insured, and, on the policies relation to the Real Property, as
mortgagee. In the event the Borrower either fails to provide the Bank with
evidence of the insurance coverage required by this Section or at any time
hereafter shall fail to obtain or maintain any of the policies of insurance
required above, or to pay any premium in whole or in part relating thereto, then
the Bank, without waiving or releasing any obligation or default by the Borrower
hereunder, may, upon at least five Business Days' prior written notice to
Borrower (but shall be under no obligation to so act), obtain and maintain such
policies of insurance and pay such premium and
28
I\15453359.12

--------------------------------------------------------------------------------



take any other action with respect thereto, which the Bank deems advisable. This
insurance coverage (i) may, but need not, protect any Borrower's interest in
such property, including, but not limited to the Collateral, and (ii) may not
pay any claim made by, or against, the Borrower in connection with such
property, including, but not limited to the Collateral. The Borrower may later
cancel any such insurance purchased by the Bank, but only after providing the
Bank with evidence that the Borrower has obtained the insurance coverage
required by this Section. The costs of such insurance obtained by the Bank,
through and including the effective date such insurance coverage is canceled or
expires, shall be payable upon at least five Business Days' prior written notice
to Borrower. The costs of such insurance, which may be greater than the cost of
insurance which the Borrower may be able to obtain on its own may be added to
the total Obligations due and owing.
9.5 Tax Liabilities. The Borrower and its Domestic Subsidiaries shall at all
times pay and discharge all material property and other taxes, assessments and
governmental charges upon, and all claims (including claims for labor, materials
and supplies) against the Borrower or any Domestic Subsidiaries any of their
material properties, Equipment or Inventory, before the same shall become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings. The
Borrower shall have the right to contest in good faith, by an appropriate
proceeding promptly initiated and diligently conducted, the validity, amount, or
imposition of any tax, assessment, or charge. Upon a good faith contest, the
Borrower may delay or refuse payment of the tax, assessment, or charge, if: (a)
the Borrower establishes adequate reserves in accordance with GAAP to cover the
anticipated liability for the contested taxes, assessments, or charges; and (b)
the contest does not have a material adverse effect on Borrower's financial
condition, results of operations or business, the ability of Borrower to pay any
of the Liabilities, or the priority of Bank's security interest in the
Collateral.
9.6 ERISA Liabilities; Employee Plans. Borrower shall (and shall cause any
Domestic Subsidiaries to) (i) keep in full force and effect any and all Employee
Plans which are presently in existence or may, from time to time, come into
existence under ERISA, and not withdraw from any such Employee Plans, unless
such withdrawal can be effected or such Employee Plans can be terminated without
material liability to Borrower; (ii) make contributions to all of such Employee
Plans in a timely manner and in a sufficient amount to comply with the standards
of ERISA; including the minimum funding standards of ERISA; (iii) comply with
all material requirements of ERISA which relate to such Employee Plans; (iv)
notify the Bank immediately upon receipt by any Borrower of any notice
concerning the imposition of any withdrawal liability or of the institution of
any proceeding or other action which may result in the termination of any such
Employee Plans or the appointment of a trustee to administer such Employee
Plans; (v) promptly advise the Bank of the occurrence of any "Reportable Event"
or "Prohibited Transaction" (as such terms are defined in ERISA), with respect
to any such Employee Plans; and (vi) amend any Employee Plan that is intended to
be qualified within the meaning of Section 40l of the Internal Revenue Code of
1986 to the extent necessary to keep the Employee Plan qualified, and to cause
the Employee Plan to be administered and operated in a manner that does not
cause the Employee Plan to lose its qualified status.
9.7 Financial Statements. The Borrower shall at all times maintain (and shall
cause Guarantors and their Subsidiaries to maintain) a standard and modern
system of accounting, on
29
I\15453359.12

--------------------------------------------------------------------------------



the accrual basis of accounting and in all respects in accordance with GAAP (or,
in the case of financial statements for non-Domestic Subsidiaries, similar
accounting standards), and shall furnish to the Bank or its authorized
representatives such information regarding the business affairs, operations and
financial condition of the Borrower, Guarantors and their Subsidiaries,
respectively, as the Bank may reasonably request, including, but not limited to:
(a) as to Borrower, Guarantors and their consolidated Subsidiaries, as soon as
available, and in any event, within one hundred twenty (120) days after the
close of each Fiscal Year, copies of (i) the consolidated audited annual
financial statements for Borrower, Guarantors and their Subsidiaries (as
applicable), and (ii) the unaudited annual financial statements for Borrower
derived from the Secured Guarantor's annual audited consolidated financial
statements, including, for both (i) and (ii), balance sheet, statement of cash
flows, and statement of income and retained earnings for the Fiscal Year then
ended; consolidated tax returns for the Fiscal Year then ended, and such other
information (including nonfinancial information) as the Bank may reasonably
request, in reasonable detail, prepared and audited by the Borrower's
independent outside accountants, with such audit performed by a certified public
accountant reasonably satisfactory to Bank;
(b) as to Borrower and its consolidated Subsidiaries, as soon as available, and
in any event, within thirty (30) days following the end of each calendar month,
monthly reports identifying capital project updates, production records and
profit and loss compared to projections of the Borrower; and
(c) as soon as available, and in any event, within forty-five (45) days
following the end of each Fiscal Quarter of each Fiscal Year, a Covenant
Compliance Certificate in the form of Exhibit B hereto.
No change with respect to such accounting principles shall be made by Borrower
without giving prior notification to the Bank. The Borrower represents and
warrants to the Bank that the financial statements delivered to the Bank at or
prior to the execution and delivery of this Agreement and to be delivered at all
times thereafter accurately reflect and will accurately reflect, in all material
respects, the financial condition of the Borrower and Guarantors. The Bank shall
have the right at all times during business hours with reasonable prior notice
to Borrower to inspect the books and records of the Borrower and Guarantors and
make extracts therefrom. The Borrower agrees to advise the Bank immediately of
any adverse change in the financial condition, the operations or any other
status of Borrower or any Guarantor.
9.8 Supplemental Financial Statements. The Borrower shall, within ten (10)
business days of receipt thereof, provide to the Bank copies of interim and
supplemental reports if any, submitted to the Borrower or Guarantors by
independent accountants in connection with any interim audit or review of the
books of the Borrower and/or Guarantors.
9.9 Compliance with Law. (a) The Borrower shall comply, and cause any Domestic
Subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations, decrees, orders, judgments, licenses and permits; (b)
without limiting clause (a) above, ensure, and cause its Domestic Subsidiaries
to ensure, that no person who owns a controlling interest in or otherwise
controls Borrower or any Domestic Subsidiary is or shall be (i) listed on the
30
I\15453359.12

--------------------------------------------------------------------------------



Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control ("OFAC"), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders; and (c) without limiting
clause (a) above, comply, and cause its Domestic Subsidiaries to comply, with
all applicable Bank Secrecy Act ("BSA") and anti-money laundering laws and
regulations.
9.10 Other Reports. The Borrower shall, within such reasonable period of time as
the Bank may specify, deliver to the Bank such other schedules and reports as
the Bank may reasonably require.
9.11 Collateral Records. The Borrower shall keep full and accurate books and
records relating to the Collateral and shall mark such books and records to
indicate the Bank's Lien in the Collateral including, without limitation,
placing a legend, in form and content reasonably acceptable to the Bank, on all
Chattel Paper created by the Borrower indicating that the Bank has a Lien in
such Chattel Paper.
9.12 Notice of Proceedings. The Borrower shall, within five (5) Business Days
after knowledge thereof shall have come to the attention of any officer of
Borrower or any Domestic Subsidiary, give written notice to the Bank of: (a) all
material threatened or pending actions, suits, and proceedings before any court
or governmental department, commission, board or other administrative agency
involving Borrower or any Domestic Subsidiary; (b) the occurrence of any event
which gives rise to the Bank's option to terminate the credit facilities
described in this Agreement; (c) the institution of steps by Borrower or any
Domestic Subsidiary to withdraw from, or the institution of any steps to
terminate, any Employee Plan as to which Borrower or any Domestic Subsidiary may
have liability; and (d) any reportable event or any prohibited transaction in
connection with any Employee Plan.
9.13 Notice of Default. The Borrower shall, immediately after it becomes aware
thereof, give notice to the Bank in writing of the occurrence of an Event of
Default or of any event which, with the lapse of time, the giving of notice or
both, would constitute an Event of Default hereunder.
9.14 Banking Relationship; Interest Rate Agreement. The Borrower covenants and
agrees that at all times during the term of this Agreement, the Borrower shall
maintain a deposit account with Bank with a minimum balance of $500,000 which
shall be considered a maintenance reserve for the Real Property.
9.15 Financial Statement Calculations. The financial requirements set forth in
this Article 9 shall be computed in accordance with GAAP (or, in the case of
financial statements for non-Domestic Subsidiaries, similar accounting
standards) applied on a basis consistent with financial statements previously
submitted by the Borrower and Guarantors to the Bank. The financial covenants
set forth in Article 10 shall be calculated on the basis of the Borrower's
financial statements prepared on a consolidated basis with its Subsidiaries in
accordance with GAAP (or, in the case of financial statements for non-Domestic
Subsidiaries, similar accounting standards).
31
I\15453359.12

--------------------------------------------------------------------------------



10.EVENTS OF DEFAULT.
The Borrower, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
"Event of Default").
10.1 Nonpayment of Obligations. The Borrower (i) fails to make any payment of
principal of the Loan when due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) within five (5)
Business Days after the same becomes due and payable, (ii) fails to pay when due
and payable, interest on, or fees owing in respect of, the Loan or in respect of
any of the other Obligations hereunder within five (5) Business Days after the
same becomes due and payable, or (iii) fails to pay or reimburse the Bank for
any expense reimbursable hereunder or under any other Loan Document within five
(5) Business Days after the same becomes due and payable.
10.2 Misrepresentation. Any representation or warranty now or hereafter made by
the Borrower in or in connection with this Agreement or any of the Loan
Documents is untrue or incorrect in any material respect when made; or any
schedule, certificate, statement, report, financial statement, notice, or other
writing furnished at any time by Borrower, to the Bank is untrue or incorrect in
any material respect on the date as of which the facts are stated or certified;
or any representation, warranty, schedule, certificate, statement, report,
financial statement, notice, or other writing furnished at any time by Borrower,
to the Bank omits to state or include a material fact necessary to make the
statement or the writing not misleading.
10.3 Nonperformance. Any failure to perform or default in the performance of any
covenant, condition or agreement contained in this Agreement and, if capable of
being cured, such failure to perform or default in performance continues for a
period of twenty (20) days after the Borrower receive notice or knowledge from
any source of such failure to perform or default in performance; provided,
however that such cure period shall not apply to any covenants included in this
Article 10 (including without limitation those contained in Sections 10.9,
10.10, 10.11 and 10.12 below) or the covenants contained in Section 9.14 above.
10.4 Default under Loan Documents. A payment default or any other material
default under any provision of any of the other Loan Documents (after expiration
of any applicable grace or cure periods) or any other agreement with the Bank,
all of which covenants, conditions and agreements contained therein are hereby
incorporated in this Agreement by express reference, shall be and constitute an
Event of Default under this Agreement and any other of the Obligations.
10.5 Default under Other Indebtedness. Any default in the payment of principal,
interest or any other sum for any other Indebtedness of $25,000 or more beyond
any period of grace provided with respect thereto or in the performance of any
other term, condition or covenant contained in any agreement under which any
such Indebtedness is created, the effect of which default is to cause or permit
the holder of such Indebtedness (or the other party to such other agreement) to
cause such Indebtedness to become due prior to its stated maturity.
10.6 Assignment for Creditors. Any Obligor makes an assignment for the benefit
of creditors, fails to pay, or admits in writing its inability to pay its debts
as they mature; or if a
32
I\15453359.12

--------------------------------------------------------------------------------



trustee of any substantial part of the assets of any Obligor is applied for or
appointed, and in the case of such trustee being appointed in a proceeding
brought against such Obligor, the Obligor, by any action or failure to act
indicates its approval of consent to, or acquiescence in such appointment and
such appointment is not vacated, stayed on appeal or otherwise shall not have
ceased to continue in effect within sixty (60) days after the date of such
appointment.
10.7 Bankruptcy. Any proceeding involving any Obligor, is commenced by or
against such Obligor under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
the federal government or any state government, and in the case of any such
proceeding being instituted against such Obligor, (i) such Obligor, by any
action or failure to act indicates its approval of, consent to or acquiescence
therein, or (ii) an order shall be entered approving the petition in such
proceedings and such order is not vacated, stayed on appeal or otherwise shall
not have ceased to continue in effect within sixty (60) days after the entry
thereof.
10.8 Judgments. To the extent unsatisfied or undischarged and in effect for
thirty (30) consecutive calendar days without a stay of enforcement or
execution, the entry of any final judgment, decree, levy, attachment,
garnishment or other process of $250,000 or more against any Obligor which is
not fully covered by insurance, and which judgment or other process would have a
material adverse effect on the ability of Borrower or any Obligor to perform
under this Agreement or under any other agreement between such Obligor and the
Bank.
10.9 Change in Control. Any Change in Control shall occur.
10.10 Collateral Impairment. The filing of any Lien (other than Permitted Liens)
against, all or a material portion of the Collateral, and such judgment or other
process shall not have been, within sixty (60) days from the entry thereof, (i)
bonded over to the satisfaction of the Bank and appealed, (ii) vacated, (iii)
discharged, (iv) stayed, or (v) lifted; or any sale, transfer, lease,
assignment, conveyance, financing, lien, encumbrance or other transaction made
in violation of this Agreement, including but not limited to any sale or other
transfer of any of the Collateral or any other collateral securing the Loan.
10.11 Financial Covenants.
(a) Current Ratio. The Borrower will not permit the Current Ratio, determined on
the last day of any Fiscal Quarter set forth below, to be less than 1.0 to 1.
(b) Debt to Equity Ratio. The Debt to Equity Ratio shall be less than or equal
to (i) for the period ending on December 31, 2021, 1.0 to 4; and (ii) after
December 31, 2021, less than or equal to 1.0 to 5, in either instance as
calculated as of the last day of each Fiscal Quarter.
(c) Debt Service Coverage Ratio. The Debt Service Coverage Ratio shall be (i)
for the Fiscal Quarter beginning on October 1, 2020, and ending on December 31,
2020, greater than or equal to 1.0 to 1; and (ii) for each Fiscal Quarter
thereafter beginning on January 1, 2021, greater than or equal to 1.5 to 1.
33
I\15453359.12

--------------------------------------------------------------------------------



(d) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio shall be
greater than or equal to 1.0 to 1, determined as of the end of any Fiscal
Quarter for the four most recently ended Fiscal Quarters, beginning with the
Fiscal Quarter beginning on January 1, 2021.
10.12 Material Adverse Financial Change. The determination by the Bank that a
material adverse change has occurred in the financial condition of the Borrower,
Guarantors and their Subsidiaries from the condition set forth in the most
recent financial statement of the Borrower, Guarantors and their Subsidiaries
furnished to the Bank, or from the financial condition of the Borrower,
Guarantors and their Subsidiaries most recently disclosed to the Bank in any
manner.
11.REMEDIES.
Upon the occurrence and during the continuation of an Event of Default, the Bank
shall have all rights, powers and remedies set forth in the Loan Documents, in
any written agreement or instrument (other than this Agreement or the Loan
Documents) relating to any of the Obligations or any security therefor, or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, the Bank may, at its option upon the occurrence of an Event of
Default, declare its commitments to the Borrower to be terminated and all
Obligations to be immediately due and payable, provided, however, that upon the
occurrence of an Event of Default under either Section 10.6, "Assignment for
Creditors", or Section 10.7, "Bankruptcy", all commitments of the Bank to the
Borrower shall immediately terminate and all Obligations shall be automatically
due and payable, all without demand, notice or further action of any kind
required on the part of the Bank. Borrower hereby waives any and all
presentment, demand, notice of dishonor, protest, and all other notices and
demands (in each case to the extent permitted by law) in connection with the
enforcement of Bank's rights under the Loan Documents, and hereby consents to,
and waives notice of release, with or without consideration, of Borrower or of
any Collateral, notwithstanding anything contained herein or in the Loan
Documents to the contrary. In addition to the foregoing, following the
occurrence and during the continuation of an Event of Default:
11.1 Possession and Assembly of Collateral. The Bank may, without notice, demand
or legal process of any kind, take possession of any or all of the Collateral
(in addition to Collateral of which the Bank already has possession), wherever
it may be found, and for that purpose may pursue the same wherever it may be
found, and may enter into any of the Borrower's premises where any of the
Collateral may be or is supposed to be, and search for, take possession of,
remove, keep and store any of the Collateral until the same shall be sold or
otherwise disposed of and the Bank shall have the right to store the same in any
of the Borrower's premises without cost to the Bank. The Bank and Borrower
acknowledge that a portion of the Collateral consists of certain fish (the "Fish
Collateral"). Upon the occurrence and during the continuation of an Event of
Default and at the sole consent and discretion of the Bank, Borrower shall have
a duty to properly manage and maintain the production, harvesting and selling of
the Fish Collateral, according to best practices, in trust for the Bank and
solely for the Bank's benefit (the "Fish Production"); provided that (i)
purchasers of such Fish Collateral shall submit payments directly to the Bank
through a lock-box program to be established by the Bank and Borrower, and (ii)
the Bank shall at all times have the right to discontinue the Fish
34
I\15453359.12

--------------------------------------------------------------------------------



Production by Borrower, including but not limited to the Bank locating, in its
sole discretion and determination, (x) a qualified replacement manager for the
Fish Collateral, or (y) a purchaser for all of the Fish Collateral at a price
acceptable to the Bank. Upon the occurrence and during the continuance of an
Event of Default beyond the applicable cure period, Borrower agrees that, upon
Bank's request, Borrower shall assign or cause to be assigned all rights and
interests in and to that certain Lease Agreement, dated November 22, 2005, by
and between Thomas David Stone (“Lessor”) and Bell Aquaculture, LLC (the
“Original Tenant”) (the “Lease Agreement”), as amended by that certain Addendum
to Lease Agreement dated April 28, 2008, by and between Lessor and Original
Tenant; as further amended by that certain Addendum to Lease Agreement dated
July 29, 2008, by and between Lessor and Original Tenant; as further amended by
that certain Second Addendum to Lease Agreement dated October 15, 2008, by and
between Lessor and Original Tenant; as further amended by that certain Agreement
of Understanding, Consent and Amendment dated March 4, 2016, by and between
Lessor and Bell Fish Company LLC (f/k/a TCFI Bell SPE I LLC) (the “Second
Tenant”); as assigned to Secured Guarantor under that certain Notice of
Assignment of Lease Agreement dated July 7, 2017, from Second Tenant to Lessor;
and as assigned as a matter of law to Michael Haydon Miller as Co-Trustee of the
2003 Michael Haydon Miller Trust following its purchase from Lessor of the real
property underlying the Lease Agreement and assumption of the rights and
obligations of Lessor under the Lease Agreement, in order to allow for the
continuation of operations on the Real Property.
11.2 Sale of Collateral. The Bank may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as the Bank may
reasonably deem proper, and the Bank may purchase any or all of the Collateral
at any such sale (to the extent permitted by law). The Bank may apply the net
proceeds, after deducting all reasonable costs, expenses, attorneys' and
paralegals' fees incurred or paid at any time in the collection, protection and
sale of the Collateral and the Obligations, to the payment of the Term Note
and/or any of the other Obligations, returning the excess proceeds, if any, to
the Borrower. The Borrower shall remain liable for any amount remaining unpaid
after such application, with interest. Any notification of intended disposition
of the Collateral required by law shall be conclusively deemed reasonably and
properly given if given by the Bank at least ten (10) calendar days before the
date of such disposition.
11.3 Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Bank to exercise remedies in a commercially reasonable
manner, Borrower acknowledges and agrees that it is not commercially
unreasonable for the Bank (a) to fail to incur expenses reasonably deemed
significant by the Bank to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against account debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as the Borrower, for expressions of
interest in acquiring all or any portion of the
35
I\15453359.12

--------------------------------------------------------------------------------



Collateral, (g) to hire one or more professional auctioneers to assist in the
disposition of Collateral, whether or not the collateral is of a specialized
nature, (h) to dispose of Collateral by utilizing Internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capability of doing so, or that match buyers and sellers of
assets, (i) to dispose of assets in wholesale rather than retail markets, (j) to
disclaim disposition warranties, including, without limitation, any warranties
of title, (k) to purchase insurance or credit enhancements to insure the Bank
against risks of loss, collection or disposition of Collateral or to provide to
the Bank a guaranteed return from the collection or disposition of Collateral,
or (l) to the extent deemed reasonably appropriate by the Bank, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Bank in the collection or disposition of any of the
Collateral. The Borrower acknowledges that the purpose of this Section is to
provide non-exhaustive indications of what actions or omissions by the Bank
would not be commercially unreasonable in the Bank's exercise of remedies
against the Collateral and that other actions or omissions by the Bank shall not
be deemed commercially unreasonable solely on account of not being indicated in
this Section. Without limitation upon the foregoing, nothing contained in this
Section shall be construed to grant any rights to the Borrower or to impose any
duties on the Bank that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this Section.
11.4 UCC and Offset Rights. The Bank may exercise, from time to time, any and
all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Bank, and may, without demand or notice of any kind, appropriate
and apply toward the payment of such of the Obligations, whether matured or
unmatured, including reasonable costs of collection and attorneys' and
paralegals' fees, and in such order of application as the Bank may, from time to
time, elect, any indebtedness of the Bank to any Obligor, however created or
arising, including, but not limited to, balances, credits, deposits, accounts or
moneys of such Obligor in the possession, control or custody of, or in transit
to the Bank. Borrower, on behalf of itself and each Obligor, hereby waives the
benefit of any law that would otherwise restrict or limit the Bank in the
exercise of its right, which is hereby acknowledged, to appropriate at any time
hereafter any such indebtedness owing from the Bank to any Obligor.
11.5 Additional Remedies. The Bank shall have the right and power to:
(a) in addition to any other remedies that the Bank may exercise, upon the
failure of the Borrower to satisfy any of the financial covenants set forth in
Section 10.11, the Interest Rate imposed on the Term Loan shall increase by
one-half percent (0.5%), and shall continue to remain at such rate until all
financial covenants are brought back into compliance with the terms of this
Agreement;
(b) take possession of the Real Property and do anything necessary or desirable
in Bank's sole judgment to fulfill the obligations of the Borrower hereunder;
(c) foreclose the Mortgage and exercise any of the rights and remedies contained
in this Agreement and/or any of the other Loan Documents and/or exercise any
other rights and remedies that Bank may have at law or in equity;
36
I\15453359.12

--------------------------------------------------------------------------------



(d) instruct the Borrower, at its own expense, to notify any parties obligated
on any of the Collateral, including, but not limited to, any account debtors, to
make payment directly to the Bank of any amounts due or to become due
thereunder, or the Bank may directly notify such obligors of the security
interest of the Bank, and/or of the assignment to the Bank of the Collateral and
direct such obligors to make payment to the Bank of any amounts due or to become
due with respect thereto, and thereafter, collect any such amounts due on the
Collateral directly from such Persons obligated thereon;
(e) enforce collection of any of the Collateral, including, but not limited to
any Accounts, by suit or otherwise, or make any compromise or settlement with
respect to any of the Collateral, or surrender, release or exchange all or any
part thereof, or compromise, extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder;
(f) take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;
(g) extend, renew or modify for one or more periods (whether or not longer than
the original period) the Term Note, any other of the Obligations, any obligation
of any nature of any other obligor with respect to the Term Note or any of the
Obligations;
(h) grant releases, compromises or indulgences with respect to the Term Note,
any of the Obligations, any extension or renewal of any of the Obligations, any
security therefor, or to any other obligor with respect to the Term Note or any
of the Obligations;
(i) transfer the whole or any part of securities which may constitute Collateral
into the name of the Bank or the Bank's nominee without disclosing, if the Bank
so desires, that such securities so transferred are subject to the security
interest of the Bank, and any corporation, association, or any of the managers
or trustees of any trust issuing any of said securities, or any transfer agent,
shall not be bound to inquire, in the event that the Bank or said nominee makes
any further transfer of said securities, or any portion thereof, as to whether
the Bank or such nominee has the right to make such further transfer, and shall
not be liable for transferring the same;
(j) vote the Collateral;
(k) make an election with respect to the Collateral under Section 1111 of the
Bankruptcy Code or take action under Section 364 or any other section of the
Bankruptcy Code; provided, however, that any such action of the Bank as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of the Borrower hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive the Bank's rights and remedies at law, in equity or
by statute, nor release, discharge, nor be construed to release or discharge,
the Borrower, any guarantor or other Person liable to the Bank for the
Obligations; and
(l) at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the Loan
37
I\15453359.12

--------------------------------------------------------------------------------



Documents, or any of the other Obligations, or the Bank's rights hereunder,
under the Term Note or under any of the other Obligations.
Borrower hereby ratifies and confirms whatever the Bank may do with respect to
the Collateral and agrees that the Bank shall not be liable for any error of
judgment or mistakes of fact or law with respect to actions taken in connection
with the Collateral.
11.6 Attorney-in-Fact. Borrower hereby irrevocably makes, constitutes and
appoints the Bank (and any officer of the Bank or any Person designated by the
Bank for that purpose) as Borrower's true and lawful attorney-in-fact (and
agent-in-fact), effective upon the occurrence and during the continuance of an
Event of Default, for the purposes set forth in this Section 11.6, in Borrower's
name, place and stead, with full power of substitution, to (i) take such actions
as are permitted in this Agreement, (ii) execute such financing statements and
other documents and to do such other acts as the Bank may reasonably require to
perfect and preserve the Bank's security interest in, and to enforce such
interests in the Collateral, and (iii) endorse Borrower's name to checks,
drafts, instruments and other items of payment, and proceeds of the Collateral,
execute change of address forms with the postmaster of the United States Post
Office serving the address of Borrower, change the address of Borrower to that
of the Bank, opening all envelopes addressed to Borrower and apply any payments
contained therein to the Obligations.
11.7 No Marshaling. The Bank shall not be required to marshal any present or
future collateral security (including but not limited to this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order. To the extent that it lawfully may, Borrower hereby agrees
that it will not invoke any law relating to the marshaling of collateral which
might cause delay in or impede the enforcement of the Bank's rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Borrower hereby irrevocably waives the benefits
of all such laws.
11.8 Application of Proceeds. The Bank will upon receipt of cash or solvent
credits from collection of items of payment, proceeds of Collateral or any other
source, apply the whole or any part thereof against the Obligations secured
hereby. The Bank shall further have the exclusive right to determine how, when
and what application of such payments and such credits shall be made on the
Obligations, and such determination shall be conclusive upon the Borrower. Any
proceeds of any disposition by the Bank of all or any part of the Collateral may
be first applied by the Bank to the payment of reasonable expenses incurred by
the Bank in connection with the Collateral, including reasonable attorneys' fees
and legal expenses as provided for in Section 12.20 hereof.
11.9 No Waiver. No Event of Default shall be waived by the Bank except in
writing. No failure or delay on the part of the Bank in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy hereunder. There shall be no
obligation on the part of the Bank to exercise any remedy available to the Bank
in any order.
38
I\15453359.12

--------------------------------------------------------------------------------



The remedies provided for herein are cumulative and not exclusive of any
remedies provided at law or in equity. Borrower agrees that in the event that
Borrower fails to perform, observe or discharge any of its Obligations or
liabilities under this Agreement or any other agreements with the Bank, no
remedy of law will provide adequate relief to the Bank, and further agrees that
the Bank shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.
12.MISCELLANEOUS.
12.1 Obligations Absolute. None of the following shall affect the Obligations of
the Borrower to the Bank under this Agreement or the Bank's rights with respect
to the Collateral:
(a) acceptance or retention by the Bank of other property or any interest in
property as security for the Obligations;
(b) release by the Bank of Borrower, any Guarantor, or of all or any part of the
Collateral or of any party liable with respect to the Obligations;
(c) release, extension, renewal, modification or substitution by the Bank of the
Term Note, or any note evidencing any of the Obligations, or the compromise of
the liability of the Obligations; or
(d) failure of the Bank to resort to any other security or to pursue any
Borrower or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.
12.2 Entire Agreement. This Agreement is valid, binding and enforceable against
the Borrower and the Bank in accordance with its provisions and no conditions
exist as to its legal effectiveness. This Agreement, together with the Exhibits
and Schedules hereto and the other Loan Documents, embodies the entire agreement
and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof and any prior
arrangements made with respect to the payment by the Borrower of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Bank.
12.3 Amendments; Waivers. No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Loan Documents, or consent
to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Bank, and then such waiver
or consent shall be effective only for the specific purpose for which given.
12.4 WAIVER OF DEFENSES; WAIVER OF SPECIAL DAMAGES. BORROWER, ON BEHALF OF
ITSELF AND ANY GUARANTORS OF ANY OF THE OBLIGATIONS, WAIVES EVERY PRESENT AND
FUTURE DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH BORROWER MAY NOW
HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY THE BANK IN ENFORCING THIS
AGREEMENT. BORROWER WAIVES ANY IMPLIED COVENANT OF GOOD FAITH AND RATIFIES AND
CONFIRMS WHATEVER THE BANK MAY DO PURSUANT TO THE TERMS OF
39
I\15453359.12

--------------------------------------------------------------------------------



THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING
ANY FINANCIAL ACCOMMODATION TO BORROWER. BORROWER WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT BORROWER MAY HAVE TO CLAIM OR RECOVER FROM THE
BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
12.5 WAIVER OF JURY TRIAL. THE BANK AND THE BORROWER, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL. EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE TERM NOTE OR ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL,
OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE
BANK AND THE BORROWER ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.
12.6 LITIGATION. TO INDUCE THE BANK TO MAKE THE LOAN, BORROWER IRREVOCABLY
AGREES THAT ALL ACTIONS ARISING, DIRECTLY OR INDIRECTLY, AS A RESULT OR
CONSEQUENCE OF THIS AGREEMENT, THE TERM NOTE, ANY OTHER AGREEMENT WITH THE BANK
OR THE COLLATERAL SHALL BE INSTITUTED AND LITIGATED ONLY IN COURTS HAVING THEIR
SITUS IN THE CITY OF INDIANAPOLIS, INDIANA. BORROWER HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID CITY, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.
12.7 Assignability. The Bank may at any time assign the Bank's rights in this
Agreement, the Term Note, the Obligations, or any part thereof and transfer the
Bank's rights in any or all of the Collateral, and the Bank thereafter shall be
relieved from all liability with respect to such Collateral. In addition, the
Bank may at any time sell one or more participations in the Loan. The Borrower
may not sell or assign this Agreement, or any other agreement with the Bank or
any portion thereof, either voluntarily or by operation of law, without the
prior written consent of the Bank, which the Bank will not unreasonably
withhold, condition or delay. This Agreement shall be binding upon the Bank and
the Borrower and their respective legal representatives and successors. All
references herein to Borrower shall be deemed to include any successors, whether
immediate or remote. In the case of a joint venture or partnership, the term
"Borrower" shall be deemed to include all joint venturers or partners thereof,
who shall be jointly and severally liable hereunder.
12.8 Confidentiality. Borrower and the Bank hereby agree and acknowledge that
any and all information relating to Borrower which is (i) furnished by Borrower
to the Bank (or to any affiliate of the Bank), and (ii) non-public, confidential
or proprietary in nature, shall be kept confidential by the Bank or such
affiliate in accordance with applicable law, provided, however, that such
information and other credit information relating to Borrower may be distributed
by the Bank or such affiliate to the Bank's or such affiliate's directors,
officers, employees, attorneys,
40
I\15453359.12

--------------------------------------------------------------------------------



affiliates, auditors and regulators, and in compliance with the order of a court
or other governmental agency having jurisdiction over the Bank or such
affiliate, to any other party. Borrower and the Bank further agree that this
provision shall survive the termination of this Agreement.
12.9 Binding Effect. This Agreement shall become effective upon execution by the
Borrower and the Bank. If this Agreement is not dated or contains any blanks
when executed by the Borrower, the Bank is hereby authorized, without notice to
the Borrower, to date this Agreement as of the date when it was executed by the
Borrower, and to complete any such blanks according to the terms upon which this
Agreement is executed.
12.10 Governing Law. This Agreement, the Loan Documents and the Term Note shall
be delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Indiana (but giving effect to
federal laws applicable to national banks), and for all purposes shall be
construed in accordance with the laws of such State, without giving effect to
the choice of law provisions of such State.
12.11 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective, but this Agreement shall remain in full force and
effect as to all other clauses, terms, and conditions, and the remaining
provisions of this Agreement shall be amended so as to render the Agreement as a
whole most nearly consistent with the parties' intentions in light of the
removal of the invalid or illegal provision; provided that no such amendment of
this Agreement shall have the effect of invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.
12.12 Survival of Borrower Representations. All covenants, agreements,
representations and warranties made by the Borrower herein shall,
notwithstanding any investigation by the Bank, be deemed material and relied
upon by the Bank and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of the Term Note, and shall be deemed to
be continuing representations and warranties until such time as the Borrower has
fulfilled all of its Obligations to the Bank, and the Bank has been paid in
full. The Bank, in extending financial accommodations to the Borrower, is
expressly acting and relying on the aforesaid representations and warranties.
12.13 Extensions of Bank's Commitment and Notes. This Agreement shall secure and
govern the terms of any extensions or renewals of the Bank's commitment
hereunder and the Term Note pursuant to the execution of any modification,
extension or renewal note executed by the Borrower and accepted by the Bank in
its sole and absolute discretion in substitution for the Term Note.
12.14 Time of Essence. Time is of the essence in making payments of all amounts
due the Bank under this Agreement and in the performance and observance by the
Borrower of each covenant, agreement, provision and term of this Agreement.
41
I\15453359.12

--------------------------------------------------------------------------------



12.15 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.
12.16 Facsimile Signatures. The Bank is hereby authorized to rely upon and
accept as an original any Loan Documents or other communication which is sent to
the Bank by facsimile, telegraphic or other electronic transmission (each, a
"Communication") which the Bank in good faith believes has been signed by
Borrower and has been delivered to the Bank by a Designated Person, whether or
not that is in fact the case. Notwithstanding the foregoing, the Bank shall not
be obligated to accept any such Communication as an original and may in any
instance require that an original document be submitted to the Bank in lieu of,
or in addition to, any such Communication.
12.17 Notices. Except as otherwise provided herein, the Borrower waives all
notices and demands in connection with the enforcement of the Bank's rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be in writing, sent by certified or registered mail, postage
prepaid, by facsimile, or delivered in person, and addressed as follows:

If to the Borrower:
AquaBounty Farms Indiana LLC
2 Mill and Main Place, Suite 395
Maynard, MA 01754
Attention: General Counsel
Fax: 978-897-3217


If to the Bank:
First Farmers Bank & Trust
123 N. Jefferson Street
Converse, Indiana 46919
Attention: Amie Osborne, Vice President


With a copy to:
Ice Miller LLP
One American Square, Suite 2900
Indianapolis, Indiana 46282
Attention: Joshua L. Christie

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.
12.18 Indemnification. Borrower agrees to defend (with counsel reasonably
satisfactory to the Bank), protect, indemnify and hold harmless each Indemnified
Party from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and distributions
of any kind or nature (including, without limitation, the disbursements and the
reasonable fees of counsel for each Indemnified Party thereto, which shall also
include, without limitation, reasonable attorneys' fees and time charges of
attorneys who may be
42
I\15453359.12

--------------------------------------------------------------------------------



employees of the Bank, any parent corporation or affiliated corporation of the
Bank and which are directly charged to the Bank), which may be imposed on,
incurred by, or asserted against, any Indemnified Party (whether direct,
indirect or consequential and whether based on any federal, state or local laws
or regulations, including, without limitation, securities, Environmental Laws
and commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
Agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this Agreement
and the Loan Documents, including, but not limited to, the making or issuance
and management of the Loan, the use or intended use of the proceeds of the Loan,
the enforcement of the Bank's rights and remedies under this Agreement, the Loan
Documents, the Term Note, any other instruments and documents delivered
hereunder, or under any other agreement between the Borrower and the Bank;
provided, however, that the Borrower shall not have any obligations hereunder to
any Indemnified Party with respect to matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnified Party. To the extent
that the undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrower shall
satisfy such undertaking to the maximum extent permitted by applicable law. Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Indemnified Party on demand, and, failing prompt
payment, shall, together with interest thereon at the Default Rate from the date
incurred by each Indemnified Party until paid by the Borrower, be added to the
Obligations of the Borrower and be secured by the Collateral. The provisions of
this Section 12.18 shall survive the satisfaction and payment of the other
Obligations and the termination of this Agreement.
12.19 Severability. If any one or more of the obligations of the Borrower under
this Agreement or the Term Note is invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of the Borrower shall not in any way be affected or impaired, and
the invalidity, illegality or unenforceability in one jurisdiction shall not
affect the validity, legality or enforceability of the Obligations of the
Borrower in any other jurisdiction.
12.20 Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expense and reasonable attorneys' fees incurred in
connection with the development, preparation and execution of, and in connection
with the enforcement or preservation of any rights under, this Agreement, any
amendment, supplement or modification hereto, and any other documents prepared
in connection herewith or therewith. These costs and expenses include without
limitation any costs or expenses incurred by the Bank in any bankruptcy,
reorganization, insolvency or other similar proceeding.
12.21 Non-Liability of the Bank. The relationship between the Borrower and the
Bank created by this Agreement is strictly a debtor and creditor relationship
and not fiduciary in nature, nor is the relationship to be construed as creating
any partnership or joint venture between the Bank and the Borrower. Borrower is
exercising Borrower's own judgment with respect to Borrower's business. All
information supplied to the Bank is for the Bank's protection only and no other
party is entitled to rely on such information. There is no duty for the Bank to
review, inspect, supervise or inform Borrower of any matter with respect to
Borrower's business. The Bank and the Borrower intend that that Bank may
reasonably rely on all information
43
I\15453359.12

--------------------------------------------------------------------------------



supplied by the Borrower to the Bank, together with all representations and
warranties given by the Borrower to the Bank, without investigation or
confirmation by the Bank and that any investigation or failure to investigate
will not diminish the Bank's right to so rely.
12.22 Sole Discretion of the Bank. Whenever the Bank's consent or approval is
required under this Agreement, the decision as to whether or not to consent or
approve shall be in the sole and exclusive discretion of the Bank and the Bank's
decision shall be final and conclusive.
12.23 Advice of Counsel. The Borrower acknowledges that they have been advised
by counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this Agreement and the other Loan Documents.
12.24 Conflicting Terms. If this Agreement is inconsistent with any provision in
any other Loan Document, the Bank shall determine, in the Bank's sole and
absolute discretion, which of the provisions shall control any such
inconsistency.
12.25 Customer Identification - USA Patriot Act Notice. The Bank hereby notifies
the Borrower that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the "Act"), it is
required to obtain, verify and record information that identifies Borrower,
which information includes the names and addresses of Borrower and other
information that will allow the Bank to identify Borrower in accordance with the
Act.
[Signatures appear on the following page]
44
I\15453359.12


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower and the Bank have executed this Loan and
Security Agreement as of the date first above written.


BORROWER:


AQUABOUNTY FARMS INDIANA LLC,
a Delaware limited liability company




By: /s/ David A. Frank 
Name: David A. Frank
Title: Treasurer and Chief Financial Officer




STATE OF MASSACHUSETTS )
         ) SS:
COUNTY OF MIDDLESEX  )




The foregoing instrument was acknowledged before me, a Notary Public in and for
said County and State, on this 31st day of July, 2020, by David A. Frank, as
Treasurer and Chief Financial Officer of AquaBounty Farms Indiana LLC, a
Delaware limited liability company, on behalf of the company.




/s/ Christopher H. Martin 
Print Name: Christopher H. Martin
Notary Public, Middlesex County, Massachusetts
My commission expires: August 19, 2022


[Affix seal below]


/SEAL/
45
I\15453359.12

--------------------------------------------------------------------------------



WITNESS:






/s/ Sherry Sylvester 
Witness Signature


Witness Name (Print): Sherry Sylvester


STATE OF MASSACHUSETTS )
        ) SS:
COUNTY OF MIDDLESEX )


Before me, a Notary Public in and for said County and State, personally appeared
Sherry Sylvester, on this 31st day of July, 2020, being known to me to be the
person whose name is subscribed as a witness to the foregoing instrument, who,
being duly sworn by me, deposes and says that the foregoing instrument was
executed and delivered by David A. Frank in the above-named subscribing
witness’s presence, and that the above-named subscribing witness is not a party
to the transaction described in the foregoing instrument and will not receive
any interest in or proceeds from the property that is the subject of the
transaction.


/s/ Christopher H. Martin 
Print Name: Christopher H. Martin
Notary Public, Middlesex County, Massachusetts
My commission expires: August 19, 2022


[Affix seal below]


/SEAL/




























Signature Page Loan and Security Agreement
46
I\15453359.12

--------------------------------------------------------------------------------



BANK:


FIRST FARMERS BANK AND TRUST




By: /s/Amie Osborn 
Name: Amie Osborn
Title: Vice President








































































Signature Page Loan and Security Agreement
47
I\15453359.12

--------------------------------------------------------------------------------



Exhibits:


A – Form of Term Note
B – Form of Compliance Certificate
C – Form of Solvency Certificate






Schedules:


Schedule 7.1 Organization
Schedule 7.9 Employee Plans
Schedule 7.15 Properties
Schedule 7.16 Intellectual Property
Schedule 7.17 Material Contracts
Schedule 7.19 Insurance
Schedule 8.1 Indebtedness
Schedule 8.2 Liens
Schedule 8.3 Investments
48
I\15453359.12